Exhibit 10.1

CREDIT AGREEMENT

among

COLUMBIA SPORTSWEAR COMPANY

as Borrower

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swing Line Lender, and a Lender

and as Sole Lead Arranger and Sole Bookrunner

and

BANK OF AMERICA, N.A.,

as a Lender

TOTAL COMMITMENT — $125,000,000

June 15, 2010



--------------------------------------------------------------------------------

CONTENTS

 

ARTICLE I.    DEFINITIONS    1

1.1

   DEFINED TERMS    1

1.2

   ACCOUNTING AND FINANCIAL DETERMINATIONS    13

1.3

   HEADINGS    14

1.4

   ADDITIONAL DEFINITION PROVISIONS    14 ARTICLE II.    THE CREDITS    14

2.1

   REVOLVING LOANS    14

2.2

   SWING LOANS    16

2.3

   INTEREST/FEES    17

2.4

   INTEREST OPTIONS    17

2.5

   PAYMENTS GENERALLY    18

2.6

   FUNDING    20

2.7

   PRO RATA TREATMENT    20

2.8

   STATEMENTS    21

2.9

   TERMINATION OF EXISTING FACILITIES    21

2.10

   AUTHORIZED REPRESENTATIVES    22 ARTICLE III.    TAXES, YIELD PROTECTION AND
ILLEGALITY    22

3.1

   TAXES    22

3.2

   ILLEGALITY    25

3.3

   INABILITY TO DETERMINE RATES    25

3.4

   INCREASED COST AND REDUCED RETURN; CAPITAL ADEQUACY; RESERVES ON LIBOR LOANS
   25

3.5

   FUNDING LOSSES    27

3.6

   SURVIVAL    28

3.7

   REPLACEMENT OF LENDERS    28 ARTICLE IV.    REPRESENTATIONS AND WARRANTIES   
29

4.1

   LEGAL STATUS; SUBSIDIARIES    29

4.2

   DUE AUTHORIZATION; NO VIOLATION    29

4.3

   CONSENTS OR APPROVAL, REGULATION    29

4.4

   VALIDITY; ENFORCEABILITY    29

4.5

   FINANCIAL INFORMATION    30

4.6

   TAXES    30

4.7

   LITIGATION, LABOR CONTROVERSIES    30

4.8

   TITLE TO PROPERTY, LIENS    30

4.9

   ERISA COMPLIANCE    30

4.10

   OTHER OBLIGATIONS    31

4.11

   ENVIRONMENTAL MATTERS    31

4.12

   NO DEFAULTS    31

4.13

   INSURANCE    31

4.14

   FORCE MAJEURE    31

4.15

   INTELLECTUAL PROPERTY    32

4.16

   SOLVENCY    32

4.17

   FISCAL PERIODS    32

4.18

   COMPLIANCE WITH LAW    32

4.19

   TRUTH, ACCURACY OF INFORMATION    33

 

CREDIT AGREEMENT

  PAGE i



--------------------------------------------------------------------------------

ARTICLE V.

   CONDITIONS    33

5.1

   CONDITIONS OF INITIAL EXTENSION OF CREDIT    33

5.2

   CONDITIONS OF EACH EXTENSION OF CREDIT    34

ARTICLE VI.

   AFFIRMATIVE COVENANTS    35

6.1

   PAYMENTS    35

6.2

   ACCOUNTING RECORDS    35

6.3

   INFORMATION AND REPORTS    35

6.4

   COMPLIANCE WITH LAW    36

6.5

   INSURANCE    36

6.6

   FACILITIES    36

6.7

   TAXES AND OTHER LIABILITIES    36

6.8

   NOTICE TO ADMINISTRATIVE AGENT    37

6.9

   CONDUCT OF BUSINESS    37

6.10

   PRESERVATION OF CORPORATE EXISTENCE, ETC.    37

6.11

   INSPECTION RIGHTS    37

6.12

   PERFORMANCE AND COMPLIANCE WITH CONTRACTUAL OBLIGATIONS    38

6.13

   FISCAL YEAR; ACCOUNTING PRACTICES    38

6.14

   ENVIRONMENTAL    38

6.15

   LIENS    39

6.16

   USE OF PROCEEDS    39

6.17

   COMPLIANCE WITH ERISA    39

6.18

   MOST FAVORED LENDER    39

6.19

   FURTHER ASSURANCES    39

ARTICLE VII.

   NEGATIVE COVENANTS    40

7.1

   LIENS    40

7.2

   INDEBTEDNESS    40

7.3

   RESTRICTED PAYMENTS, REDEMPTIONS    40

7.4

   FUNDAMENTAL CHANGES; DISPOSITIONS    40

7.5

   INVESTMENTS    41

7.6

   CHANGE IN NATURE OF BUSINESS    41

7.7

   ERISA    42

7.8

   MARGIN REGULATIONS    42

7.9

   ENVIRONMENTAL    42

7.10

   GUARANTIES    42

7.11

   NO SPECULATIVE TRANSACTIONS    43

7.12

   CANCELLATION OF INDEBTEDNESS OWED TO IT    43

7.13

   TRANSACTIONS REGARDING RELATED PARTIES    43

7.14

   OTHER RESTRICTIONS    43

7.15

   SUBSIDIARIES; ADDITIONAL GUARANTORS    43

ARTICLE VIII.

   FINANCIAL COVENANTS    44

8.1

   NET INCOME    44

8.2

   TANGIBLE NET WORTH    44

8.3

   ADVANCE BASIS    44

 

CREDIT AGREEMENT

  PAGE ii



--------------------------------------------------------------------------------

ARTICLE IX.    EVENTS OF DEFAULT    44

9.1

   EVENTS OF DEFAULT    44

9.2

   REMEDIES    46 ARTICLE X.    ADMINISTRATIVE AGENT    47

10.1

   APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT    47

10.2

   DELEGATION OF DUTIES    47

10.3

   LIABILITY OF ADMINISTRATIVE AGENT    47

10.4

   RELIANCE BY ADMINISTRATIVE AGENT    48

10.5

   NOTICE OF DEFAULT    49

10.6

   CREDIT DECISION; DISCLOSURE OF INFORMATION BY ADMINISTRATIVE AGENT    49

10.7

   INDEMNIFICATION OF ADMINISTRATIVE AGENT    49

10.8

   ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY    50

10.9

   SUCCESSOR ADMINISTRATIVE AGENT    50

10.10

   GUARANTY MATTERS    51

10.11

   NO ARRANGER DUTIES    51 ARTICLE XI.    MISCELLANEOUS    51

11.1

   NOTICES    51

11.2

   COSTS, EXPENSES, ATTORNEYS’ FEES    52

11.3

   INDEMNIFICATION    52

11.4

   WAIVERS, AMENDMENTS    54

11.5

   SUCCESSORS AND ASSIGNS; LENDER ASSIGNMENT    55

11.6

   SETOFF    58

11.7

   CUMULATIVE REMEDIES    59

11.8

   ENTIRE AGREEMENT    59

11.9

   CONFIDENTIALITY    59

11.10

   TIME    59

11.11

   SEVERABILITY OF PROVISIONS    59

11.12

   COUNTERPARTS    60

11.13

   PATRIOT ACT NOTICE    60

11.14

   GOVERNING LAW    60

11.15

   SUBMISSION TO JURISDICTION    60

11.16

   WAIVER OF JURY TRIAL    61

11.17

   OREGON STATUTORY NOTICE    61

SCHEDULES

 

I Lenders

II Pricing Schedule

III Disclosure Schedule

 

CREDIT AGREEMENT

  PAGE iii



--------------------------------------------------------------------------------

EXHIBITS

 

A Master Promissory Note

B Notice of Borrowing

C Notice of Conversion or Continuation

D Notice of Authorized Representatives

E Form of Officer’s Certificate

F Assignment Agreement

G Form of Guaranty Agreement

H Borrower’s Existing Investment Policy

 

CREDIT AGREEMENT

  PAGE iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is entered into as of June 15, 2010 by and among COLUMBIA
SPORTSWEAR COMPANY, an Oregon corporation (“Borrower”), WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”), as the administrator for the Lenders (in
such capacity, “Administrative Agent”) and as a Lender, and BANK OF AMERICA,
N.A., as a Lender.

RECITALS

Borrower has requested the credit facilities described herein from Lenders, and
Lenders have agreed to provide said credit facilities to Borrower on the terms
and conditions contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Administrative Agent, Lenders and Borrower hereby
agree as follows:

ARTICLE I. DEFINITIONS

1.1 DEFINED TERMS

All terms defined above shall have the meanings set forth above. The following
terms shall have the meanings set forth below (with all such meanings to be
equally applicable to both the singular and plural forms of the terms defined):

“Administrative Agent’s Office” means (i) initially, Administrative Agent’s
office designated as such in Schedule I hereto, and (ii) subsequently, such
other office designated as such, from time to time, in writing by Administrative
Agent to Lenders and Borrower.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. Without limiting the
generality of the foregoing, in determining whether a Person is Controlled by a
Loan Party, such Person shall be deemed to be Controlled by a Loan Party if such
Loan Party possesses, directly or indirectly, power to vote fifty percent
(50%) or more of the securities having ordinary voting power for the election of
directors, managing general partners or the equivalent.

“Agent-Related Person” means the Administrative Agent (including any successor
administrative agent), together with their respective Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

“Agreement” means this Credit Agreement as amended, modified or supplemented
from time to time.

 

  PAGE 1



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to each Lender, (i) initially,
its office designated as such in Schedule I hereto, and (ii) subsequently, such
other office designated as such from time to time in writing by such Lender to
Administrative Agent.

“Applicable Rate” means, at any date, the lesser of (a) the Highest Lawful Rate
or (b) the following: (i) with respect to each Base Rate Loan, a per annum rate
equal to the sum of the Base Rate in effect on such date plus the applicable
Base Rate Margin; and (ii) with respect to each LIBOR Loan, a per annum rate
equal to the sum of LIBOR plus the applicable LIBOR Margin, as determined on the
second Business Day prior to the first day of the applicable Interest Period.

“Arranger” means Wells Fargo in its capacity as sole lead arranger and sole book
manager.

“Authorized Representative” means a person designated as such by Borrower in a
Notice of Authorized Representatives delivered to Administrative Agent.

“Available Credit” means, at any time, the amount by which (a) the total of the
Revolving Loan Commitments is greater than (b) the total of the outstanding
principal amount of the Revolving Loans and the Swing Loans.

“Bankruptcy Code” means the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time, including (unless the context
otherwise requires) any rules or regulations promulgated thereunder.

“Base Rate Margin” means the number of basis points determined in accordance
with Schedule II.

“Base Rate” means, for any day, an interest rate per annum equal to the highest
of (a) the rate of interest most recently announced by Wells Fargo at its
principal office as its prime rate, with any change in the prime rate to be
effective as of the day such change is announced by Wells Fargo and with the
understanding that the prime rate is one of Wells Fargo’s base rates used to
price some loans and may not be the lowest rate at which Wells Fargo makes any
loan, and is evidenced by the recording thereof in such internal publication or
publications as Wells Fargo may designate, (b) a rate determined by
Administrative Agent to be 150 basis points above Daily One Month LIBOR, and
(c) the Federal Funds Rate plus 150 basis points.

“Base Rate Loan” means any Revolving Loan or portion thereof that does not bear
interest with reference to LIBOR and any Swing Loan.

“Business Day” means (a) for all purposes other than as covered by clause (b)
below, any day other than a Saturday, Sunday or other day on which commercial
banks are authorized or required to be closed in Portland, Oregon, Minneapolis,
Minnesota or New York, New York, and (b) with respect to all notices,
determinations, fundings and payments in connection with any LIBOR interest
selection or LIBOR Loan, any day that is a Business Day described in clause (a)
above and that also is a day for trading by and between banks in U.S. Dollar
deposits in the London interbank eurocurrency market.

 

  PAGE 2



--------------------------------------------------------------------------------

“Capital Lease” means, as to any Person, any lease of property by such Person as
lessee that would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capital Lease Obligations” means, as to any Person, the capitalized amount of
all obligations of such Person and its subsidiaries under Capital Leases, as
determined on a consolidated basis in accordance with GAAP.

“Change of Control” means (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the regulations adopted by the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended), other than Timothy P.
Boyle or Gertrude Boyle, or a group that either of them is a member of, of
issued and outstanding Stock of Borrower representing 30% of the aggregate
ordinary voting power represented by the issued and outstanding Stock of
Borrower, or (ii) the occupation of a majority of the seats (other than vacant
seats) of the board of directors of Borrower by Persons who were neither
(A) nominated by Borrower’s board of directors nor (B) appointed by directors so
nominated.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Governmental Rule,
(b) any change in any Governmental Rule or in the administration, interpretation
or application thereof by any Governmental Authority or (c) the making or
issuance of any request, guideline or directive (whether or not having the force
of law) by any Governmental Authority.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means any obligation of a Lender to extend credit or any other
financial accommodation under any of the Loan Documents.

“Contaminant” means any pollutant, hazardous substance, toxic substance,
hazardous waste or other substance regulated or forming the basis of liability
under any Environmental Law.

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any security issued by such Person or of any
agreement, undertaking, contract, license, lease, indenture, mortgage, deed of
trust or other instrument to which such Person is a party or by which it or any
of its property is bound or to which any of its property is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

  PAGE 3



--------------------------------------------------------------------------------

“Daily One Month LIBOR” means, for any day, the rate of interest equal to LIBOR
then in effect for delivery for a one (1) month period.

“Default” means (i) an Event of Default, (ii) an event or condition that with
the giving of notice or the passage of time, or both, would constitute an Event
of Default, or (iii) the filing against Borrower of a petition commencing an
involuntary case under the Bankruptcy Code.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder unless such failure has been cured,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute or unless
such failure has been cured, or (c) has been deemed insolvent or become the
subject of a bankruptcy, receivership, or other insolvency proceeding.

“Disregarded Foreign Subsidiary” means any Foreign Subsidiary the separate
existence of which is disregarded for United States Federal tax purposes under
Treas. Reg. Section 301.7701-3.

“Disclosure Schedule” means the disclosure schedule attached hereto as
Schedule III, as amended from time to time with the consent of the Required
Lenders.

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.

“Environmental Law” means all applicable federal, state and local laws,
statutes, ordinances and regulations, and any applicable judicial or
administrative interpretation, order, consent decree or judgment, relating to
the regulation and protection of the environment. Environmental Laws include but
are not limited to the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.); the Hazardous
Material Transportation Act, as amended (49 U.S.C. § 180 et seq.); the Federal
Insecticide, Fungicide, and Rodenticide Act, as amended (7 U.S.C. § 136 et
seq.); the Resource Conservation and Recovery Act, as amended (42 U.S.C. § 6901
et seq.); the Toxic Substance Control Act, as amended (42 U.S.C. § 7401 et
seq.); the Clean Air Act, as amended (42 U.S.C. § 740 et seq.); the Federal
Water Pollution Control Act, as amended (33 U.S.C. § 1251 et seq.); and the Safe
Drinking Water Act, as amended (42 U.S.C. § 300f et seq.), and their state and
local counterparts or equivalents and any applicable transfer of ownership
notification or approval statutes.

 

  PAGE 4



--------------------------------------------------------------------------------

“Environmental Liabilities and Costs” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs and expenses (including
all fees, disbursements and expenses of counsel, experts and consultants and
costs of investigation and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any other Person,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute, including any thereof arising under any Environmental
Law, Permit, order or agreement with any Governmental Authority or other Person,
and which relate to any violation or alleged violation of an Environmental Law
or a Permit, or a Release or threatened Release.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended or
recodified from time to time, including (unless the context otherwise requires)
any rules or regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon Borrower or any ERISA
Affiliate.

“Event of Default” has the meaning set forth in Section 9.1.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers for the
immediately preceding day, as published by the Federal Reserve Bank of New York;
provided that if no such rate is so published on any day, then the Federal Funds
Rate for such day shall be the rate most recently published.

“Fee Percentage” means the means the number of basis points determined in
accordance with Schedule II under the heading “Commitment Fee.”

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

  PAGE 5



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time, consistently applied.

“Governmental Authority” means any domestic or foreign national, state or local
government, any political subdivision thereof, any department, agency, authority
or bureau of any of the foregoing, or any other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including the Federal Deposit Insurance Corporation, the Federal
Reserve Board, the Comptroller of the Currency, any central bank or any
comparable authority.

“Governmental Rule” means any applicable law, rule, regulation, ordinance,
order, code interpretation, judgment, decree, directive, guidelines, policy or
similar form of decision of any Governmental Authority.

“Guarantor” means, individually and collectively, any Person providing a
Guaranty of all or any portion of the Obligations in favor of Administrative
Agent for the ratable benefit of Lenders.

“Guaranty” means a Guaranty Agreement substantially in the form of Exhibit G
attached hereto.

“Hedge Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Contracts, (a) for any date on or after the
date such Hedge Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Hedge Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Contracts (which may include any Lender).

 

  PAGE 6



--------------------------------------------------------------------------------

“Highest Lawful Rate” means, at the particular time in question, the maximum
rate of interest which, under applicable law, Lenders are then permitted to
charge Borrower on the applicable Loan, and if the maximum rate changes at any
time, the Highest Lawful Rate shall increase or decrease, as the case may be, as
of the effective time of each such change, without notice to Borrower.

“Indebtedness” of any Person (the “Target Person”) means, without duplication,
(a) all obligations of the Target Person for borrowed money and all obligations
of the Target Person evidenced by bonds, debentures, notes, bills or other
similar instruments; (b) all obligations, contingent or otherwise, relative to
the face amount of all standby letters of credit, whether or not drawn, issued
for the Target Person’s account; (c) all Capital Lease Obligations and the
principal component or equivalent of obligations under Other Leases of the
Target Person; (d) all obligations of any Person secured by (or for which the
holder of such obligations has an existing right, contingent or otherwise, to be
secured by) any Lien upon or in property owned by the Target Person, even though
the Target Person has not assumed or become liable for the payment of such
obligations or such obligations are limited in recourse limited in recourse;
(e) all obligations of the Target Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by the Target Person (even though the rights and remedies of the seller
or lender under such agreement in the event of default are limited to
repossession or sale of such property); and (f) all obligations of a Person,
other than the Target Person, of the type described above that are secured by
(or for which the holder of such obligations has an existing right, contingent
or otherwise, to be secured by) any Lien upon or in property owned by the Target
Person, even though the Target Person has not assumed or become liable for the
payment of such obligations.

“Indemnitees” has the meaning set forth in Section 11.3(a).

“Indemnified Liabilities” has the meaning set forth in Section 11.3(a).

“Indemnified Taxes” has the meaning set forth in Section 3.1(a).

“Interest Period” means a period of one, two, three or six months; provided that
if the last day of an Interest Period is not a Business Day, such period shall
be extended to the next succeeding Business Day, or if the next succeeding
Business Day falls in another calendar month, such period shall end on the next
preceding Business Day.

“IRS” means the United States Internal Revenue Service.

“Lenders” means, collectively, each of the financial institutions from time to
time listed on Schedule I, and Swing Line Lender, and “Lender” means any one of
the Lenders.

“LIBOR” means, for each Interest Period, the rate per annum (rounded upward if
necessary to the nearest whole 1/16th of 1%) and determined pursuant to the
following formula:

 

LIBOR =    

   Base LIBOR       100% - LIBOR Reserve Percentage   

 

  PAGE 7



--------------------------------------------------------------------------------

As used herein, (a) “Base LIBOR” means the average of the rates per annum at
which U.S. Dollar deposits are offered to Wells Fargo in the London interbank
eurocurrency market on the second Business Day prior to the commencement of an
Interest Period at or about 11:00 A.M. (London time), for delivery on the first
day of such Interest Period, for a term comparable to the number of days in such
Interest Period and in an amount approximately equal to the principal amount to
which such Interest Period shall apply and (b) “LIBOR Reserve Percentage” means,
for any day, the aggregate (without duplication) of the maximum rates (expressed
as a decimal) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves under any regulations of the
Federal Reserve Board or other Governmental Authority having jurisdiction with
respect thereto) dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Federal Reserve Board) maintained by a member bank of the Federal Reserve
System.

“LIBOR Loan” means any portion of the Revolving Loans that Borrower elects
(pursuant to Section 2.4) to have bear interest with reference to LIBOR.

“LIBOR Margin” means the number of basis points determined in accordance with
Schedule II.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement (other than depository accounts maintained in the ordinary
course of business with banks or other financial institutions), encumbrance,
lien (statutory or other), security interest, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever,
including any conditional sale or other title retention agreement or the
interest of a lessor under a Capital Lease or an Other Lease.

“Loan” means any Revolving Loan or any Swing Loan.

“Loan Documents” means this Agreement, the Note, any Guaranty and each other
agreement, note, notice, document, contract or instrument to which Borrower or
Guarantor now or hereafter is a party and that is required by a Lender in
connection with any of the foregoing.

“Loan Party” means Borrower or any Guarantor

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, prospects, operations, properties,
liabilities (actual or contingent), financial and other condition and
creditworthiness of the Borrower and Subsidiaries taken as a whole, (b) a
material impairment of the ability of the Loan Parties to perform the
Obligations under the Loan Documents taken as a whole; or (c) a material adverse
effect upon the enforceability against any Loan Party of any Loan Documents to
which it is a party, other than as a result of any act or omission of
Administrative Agent.

 

  PAGE 8



--------------------------------------------------------------------------------

“Material Subsidiary” means a Domestic Subsidiary or a Disregarded Foreign
Subsidiary owning assets in excess of ten percent (10%) of the consolidated
assets of Borrower, excluding for purposes of such calculation all intercompany
assets of a Subsidiary that are not included in Borrower’s consolidated assets.

“Maturity Date” means July 1, 2012.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.

“Note” means a master promissory note in the form attached as Exhibit A executed
by Borrower in favor of Administrative Agent for the ratable benefit of Lenders
evidencing the Revolving Loans and all allonges and other modifications and
amendments thereto.

“Notice of Authorized Representatives” has the meaning set forth in Section 2.10
hereof.

“Notice of Borrowing” has the meaning set forth in Section 2.1(c).

“Notice of Conversion or Continuation” has the meaning set forth in
Section 2.4(b).

“Obligations” means all of Borrower’s obligations under the Loan Documents,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutional documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the articles of formation and
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation with the
applicable Governmental Authority in the jurisdiction of its formation, in each
case as amended from time to time.

“Other Lease” means any synthetic lease, tax retention operating lease,
financing lease or any other lease having substantially the same economic effect
as a conditional sale, title retention agreement or similar arrangement.

“Other Taxes” has the meaning set forth in Section 3.1(b).

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Title IV of ERISA.

 

  PAGE 9



--------------------------------------------------------------------------------

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Governmental Rule.

“Permitted Acquisition” means any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, or more than fifty
percent (50%) of the voting Stock of, or a business line or a division of, any
Person; provided that:

(i) the majority of the value of the Persons, assets, business lines or
divisions acquired, as reasonably determined by Borrower at the time of the
acquisition, shall be in the type of businesses permitted to be engaged in by
the Borrower and its Subsidiaries pursuant to Section 7.6;

(ii) no Default shall then exist or would exist after giving effect to such
acquisition;

(iii) as of the closing of any acquisition, such acquisition shall have been
approved by the board of directors or equivalent governing body of the Person to
be acquired or from which such assets, business line or division is to be
acquired;

(iv) Borrower shall demonstrate to the reasonable satisfaction of the
Administrative Agent that, after giving effect to such acquisition, the Borrower
will be in pro forma compliance with all of the terms and provisions of the
financial covenants set forth in Article VIII; provided that if the value of the
Persons, assets, business lines or divisions to be acquired is not at least
equal to ten percent (10%) of Borrower’s consolidated assets before such
acquisition, Borrower shall provide such pro forma compliance only if requested
to do so by Administrative Agent; and

(v) if such acquisition is structured as a merger, the Borrower (or if such
merger is with any Subsidiary, then such Subsidiary) shall be the surviving
Person after giving effect to such merger.

“Permitted Liens” means (a) Liens arising by operation of law for taxes,
assessments or governmental charges not yet due; (b) statutory Liens of
mechanics, materialmen, shippers, warehousemen, carriers, and other similar
persons for services or materials arising in the ordinary course of business for
which payment is not past due; (c) nonconsensual Liens incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security; (d) Liens for taxes
or statutory Liens of mechanics, materialmen, shippers, warehousemen, carriers
and other similar persons for services or materials that are due but are being
contested in good

 

  PAGE 10



--------------------------------------------------------------------------------

faith and by appropriate and lawful proceedings promptly initiated and
diligently conducted and for which reserves have been established to the extent
required by GAAP; (e) Liens listed on the Disclosure Schedule; (f) Liens granted
in the Loan Documents; (g) purchase money Liens upon or in any property used in
the ordinary course of business and Liens to secure Capital Lease Obligations
and Other Leases and any related payment and performance obligations if the
aggregate of such Indebtedness does not exceed $50,000,000 at any time
outstanding; provided, however, that (A) any such Lien is created solely for the
purpose of securing Indebtedness representing, or incurred to finance, refinance
or refund, the cost of the property subject thereto, (B) the principal amount of
the Indebtedness secured by such Lien does not exceed such cost, and (C) such
Lien does not extend to any other property other than such item of property, any
improvements on or replacements for such item, and the proceeds from the
disposition of such items; (h) zoning restrictions, easements, rights of way,
survey exceptions, encroachments, covenants, licenses, reservations, leasehold
interests, restrictions on the use of real property or minor irregularities
incident thereto which do not in the aggregate materially detract from the value
or use of the property or assets or impair, in any material manner, the use of
such property for the purposes for which such property is held; (i) the
interests of lessors or lessees of property leased pursuant to leases permitted
hereunder; (j) Liens of a depository institution arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of setoff,
or similar rights and remedies as to deposit accounts or other funds maintained
with such institution, provided that such deposit account is not intended to
provide collateral to the depository institution; (k) judgment Liens to the
extent the existence of such Liens is not an Event of Default under
Section 9.1(g); (l) any of the following arising in the ordinary course of
business: deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds and other obligations of like nature; (m) any Lien existing on any
specific item of real or personal property or asset prior to the acquisition
thereof, or of any Person owning such real or personal property, by Borrower or
any Domestic Subsidiary, securing Indebtedness not to exceed $50,000,000 in the
aggregate, provided that (A) such Lien is not created in contemplation of or in
connection with such acquisition and (B) such Lien does not apply to any other
property or assets of Borrower or any Subsidiary; (n) Liens securing
Indebtedness, the proceeds of which are used to refinance Indebtedness secured
by any Lien permitted hereunder, provided that such Lien does not apply to any
additional property or assets of Borrower or any Subsidiary (other than the
proceeds of the property or assets subject to such Lien); and (o) any other
Liens, so long as such Liens are not on accounts receivable or inventory and the
aggregate principal amount at any time outstanding of all Indebtedness secured
by all such other Liens does not exceed $50,000,000.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture or other entity, or a Governmental Authority.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Borrower or any ERISA Affiliate.

 

  PAGE 11



--------------------------------------------------------------------------------

“Ratable Portion” means, with respect to any Lender, the quotient obtained by
dividing (i) the total of such Lender’s Revolving Loan Commitments by (ii) the
Total Commitments, and at all times when the Total Commitments are zero, means,
with respect to any Lender, the quotient obtained by dividing item (i) by item
(ii) immediately before the Total Commitments became zero.

“Release” means, as to any Person, any unpermitted spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, leaching or
migration of a Contaminant into the environment, and any “release” as defined in
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended (42 U.S.C. § 9601 et seq.).

“Remedial Action” means all actions required to clean up, remove, prevent or
minimize a Release or threat of Release or to perform pre-remedial studies and
investigations and post-remedial monitoring and care.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty day notice period has been waived.

“Required Lenders” means any Lender or Lenders (other than Defaulting Lenders)
having more than two-thirds of the Total Commitments, or both Lenders if there
are only two Lenders.

“Responsible Officer” means any of the following officers of a Loan Party, or
any replacement officer(s) performing responsibilities customarily performed by
the following officers of the Borrower: the President and Chief Executive
Officer and the Senior Vice-President, Chief Financial Officer and Treasurer.

“Revolving Loan” means a Loan made by a Lender to Borrower pursuant to
Section 2.1.

“Revolving Loan Commitment” means, as to any Lender, the amount set opposite
such Lender’s name on Schedule I as its “Revolving Loan Commitment,” as such
amount may be reduced from time to time pursuant to this Agreement or as such
amount may be adjusted pursuant to Section 11.5(c).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Stock” means shares of capital stock, membership interests, beneficial or
partnership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, limited liability company, partnership or
other entity, whether voting or nonvoting, and includes common stock and
preferred stock.

 

  PAGE 12



--------------------------------------------------------------------------------

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

“Subsidiary” means any Person required by GAAP to be included in the
consolidated financial reporting of Borrower.

“Swing Line Lender” means Wells Fargo, when acting in its capacity as the lender
advancing credit under Section 2.2, or any successor swing line lender
hereunder.

“Swing Loan” means a Loan made by the Swing Line Lender to Borrower pursuant to
Section 2.2.

“Swing Loan Available Credit” means, at any time, the amount by which the
outstanding balance of the Swing Loans is less than the lesser of
(i) $25,000,000 or (ii) the Available Credit.

“Tangible Net Worth” means the total of Borrower’s shareholders’ equity, plus
Indebtedness subordinated in writing to the Obligations on terms acceptable to
Required Lenders in favor of the prior payment in full in cash of the
Obligations, less consolidated intangible assets.

“Taxes” has the meaning set forth in Section 3.1(a).

“Total Commitments” means the total of all Revolving Loan Commitments.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Wells Fargo” means Wells Fargo Bank, National Association.

1.2 ACCOUNTING AND FINANCIAL DETERMINATIONS

Any accounting term used in this Agreement that is not specifically defined
herein shall have the meaning given to it under GAAP, and all accounting
determinations and computations under any Loan Document shall be made, and all
financial statements required to be delivered under any Loan Document shall be
prepared, in accordance with GAAP applied in the preparation of the financial
statements referred to in Section 4.5.

 

  PAGE 13



--------------------------------------------------------------------------------

1.3 HEADINGS

Headings in this Agreement and each of the other Loan Documents are for
convenience of reference only and are not part of the substance hereof or
thereof.

1.4 ADDITIONAL DEFINITION PROVISIONS

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

ARTICLE II. THE CREDITS

2.1 REVOLVING LOANS

(a) On the terms and subject to the conditions contained in this Agreement, each
Lender severally agrees to make loans (each a “Revolving Loan”) to Borrower from
time to time until the Maturity Date in an aggregate amount not to exceed at any
time outstanding such Lender’s Revolving Loan Commitment; provided, however,
that at no time shall any Lender be obligated to make a Revolving Loan in excess
of such Lender’s Applicable Percentage of the Available Credit. Each advance of
a Revolving Loan that is not made for the purpose of paying Obligations shall be
deposited into Borrower’s account no. 4159601087 with Administrative Agent. With
respect to Revolving Loans, Borrower may from time to time borrow, partially or
wholly repay its outstanding borrowings, and reborrow, subject to all the
limitations, terms and conditions contained herein. The Revolving Loans shall be
evidenced by the Note.

(b) If at any time the Available Credit is negative, Borrower, without demand or
notice, shall immediately repay that portion of the Revolving Loans necessary to
cause the Available Credit to be zero. Borrower shall repay the outstanding
principal balance of the Revolving Loans, together with all accrued and unpaid
interest and related fees, on the Maturity Date.

 

  PAGE 14



--------------------------------------------------------------------------------

(c) Borrower, through an Authorized Representative, shall request each advance
of a Revolving Loan by giving Administrative Agent irrevocable (i) written
notice, (ii) notice by email or such other form of electronic transmission as is
acceptable to Administrative Agent or (iii) telephonic notice (confirmed
promptly by fax or email), containing the information in the form of Exhibit B
attached hereto (each, a “Notice of Borrowing”), which specifies, among other
things:

(i) the aggregate principal amount of the requested advances (which amount must
be a minimum of $500,000 and in integral multiples of $100,000 if a LIBOR Loan);

(ii) the proposed date of borrowing, which shall be a Business Day;

(iii) whether such advance is to be a Base Rate Loan or a LIBOR Loan; and

(iv) if such advance is to be a LIBOR Loan, the length of the Interest Period
applicable thereto.

Each such Notice of Borrowing must be received by Administrative Agent not later
than noon (Portland time) (x) on the date of borrowing if a Base Rate Loan or
(y) at least two Business Days prior to the date of borrowing if a LIBOR Loan.
Administrative Agent shall promptly notify each Lender of the contents of each
Notice of Borrowing and of the amount of the advance to be made by such Lender
no later than 2:00 PM (Portland time) on the Business Day of receipt. At
Administrative Agent’s election, in lieu of delivering a written Notice of
Borrowing, any Authorized Representative may give Administrative Agent
telephonic notice of a request for an advance by the required time. In such
circumstances, Borrower agrees that any such telephonic notice will be confirmed
in writing within 24 hours of the making of such telephonic notice, but the
failure to provide such written confirmation shall not affect the validity of
the request

(d) From time to time before noon (Portland time) on any Business Day Borrower
may make a voluntary prepayment, in whole or in part, of the outstanding
principal amount of any Revolving Loans; provided that if the Revolving Loans
being prepaid are LIBOR Loans, (i) Borrower gives Administrative Agent notice of
such prepayment before 2:00 PM (Portland time) on the second Business Day before
the date of prepayment (which notice shall be irrevocable), (ii) each voluntary
partial prepayment must be a minimum of $500,000 and in integral multiples of
$100,000; and (iii) any prepayment shall be subject to the provisions of
Section 3.5.

 

  PAGE 15



--------------------------------------------------------------------------------

2.2 SWING LOANS

(a) In lieu of making Revolving Loans, the Swing Line Lender, in its sole
discretion, on the terms and subject to the conditions contained in this
Agreement, may make loans (each a “Swing Loan”) to Borrower from time to time
until the Maturity Date as provided herein in an aggregate amount not to exceed
at any time outstanding the Swing Loan Available Credit. Each Swing Loan shall
be made and repaid upon such notice as the Swing Line Lender and Borrower shall
agree, except that Swing Loans may be made automatically (A) pursuant to certain
cash management arrangements made from time to time by Borrower with
Administrative Agent and/or (B) for the purposes described in Section 2.2(e).
All Swing Loans shall be Base Rate Loans and may, at Swing Line Lender’s option,
be evidenced by a promissory note. Borrower shall repay the outstanding
principal balance of the Swing Loans, together with all accrued and unpaid
interest and related fees on the Maturity Date. All interest due on the Swing
Loans shall be payable to the Swing Line Lender.

(b) On the first Business Day of each week, the Swing Loans outstanding as of
the end of the immediately preceding Business Day shall be converted to
Revolving Loans, unless the amount outstanding was less than $10,000,000 (in
which event, such Swing Loans shall remain as Swing Loans). By 9:00 a.m.
(Pacific time) on the first Business Day of each week in which such a conversion
is to occur, Administrative Agent shall notify each Lender of the principal
amount of such outstanding Swing Loans and each Lender’s Applicable Percentage
thereof. Each Lender shall, before 11:00 a.m. (Pacific time) on such Business
Day, make available to Administrative Agent, in immediately available funds, the
amount of its Applicable Percentage of such principal amount of such Swing
Loans.

(c) At any time upon the request of the Swing Line Lender to Administrative
Agent that some or all of the Swing Loans be converted to Revolving Loans, then,
on the next Business Day, Administrative Agent shall notify each Lender of the
principal amount of Swing Loans outstanding as of 9:00 a.m. (Pacific time) on
such Business Day (or of the principal amount of the Swing Loans which Swing
Line Lender desires to be converted) and each Lender’s Applicable Percentage
thereof. Each Lender shall, before 9:00 a.m. (Pacific time) on the next Business
Day, make available to Administrative Agent, in immediately available funds, the
amount of its Applicable Percentage of such principal amount of such Swing
Loans.

(d) Upon any payment by a Lender pursuant to Section 2.2(b) or (c), such Lender
shall be deemed to have made a Revolving Loan as a Base Rate Loan to Borrower,
notwithstanding any failure by Borrower to satisfy the conditions contained in
Section 5.2 (without regard to the minimum amount of Base Rate Loans).
Administrative Agent shall use such funds to repay the principal amount of Swing
Loans to the Swing Line Lender. With respect to the Swing Loans, after receipt
of payment of principal or interest thereon, Administrative Agent will promptly
distribute the same to the Swing Line Lender at its lending office.

 

  PAGE 16



--------------------------------------------------------------------------------

(e) Lenders and Borrower agree that Swing Loans may be made to allow
Administrative Agent to pay each Lender its share of fees, interest and other
amounts due hereunder to the extent such fees, interest and other amounts are
then due and payable.

2.3 INTEREST/FEES

(a) Interest. The outstanding principal balance of each Loan shall bear interest
at the Applicable Rate. The foregoing notwithstanding, the rate of interest
applicable at all times during the continuation of an Event of Default shall be
a fluctuating rate per annum equal to the Applicable Rate plus 200 basis points.
All fees, expenses and other amounts not paid when due shall bear interest (from
the date due until paid) at the highest rate described in the preceding
sentence.

(b) Commitment Fees. On the first day of each calendar quarter beginning after
the Closing Date and on the Maturity Date, Borrower shall pay to Administrative
Agent, for the ratable benefit of Lenders, a commitment fee equal to (i) the
amount by which the total of the Revolving Loan Commitments is greater than the
average daily outstanding balance of the Revolving Loans and the Swing Loans for
the quarter or period just ended multiplied by (ii) a percentage per annum equal
to the Fee Percentage.

(c) Agency Fees. Borrower shall pay to Administrative Agent, for its own
account, the agency fees set forth in that certain fee letter from Wells Fargo
to Borrower dated the Closing Date.

(d) Computation and Payment. All interest and per annum fees shall be computed
on the basis of a 360-day year, actual days elapsed. Interest on Base Rate Loans
shall be payable monthly, in arrears, on the first day of each month and on the
Maturity Date. Interest on each LIBOR Loan shall be paid on (i) the last day of
its Interest Period, (ii) at the end of the third month of its Interest Period
(if such period is six months in duration), (iii) on the date of any payment of
principal made before the end of its Interest Period and (iv) on the Maturity
Date.

2.4 INTEREST OPTIONS

(a) Election. With respect to the Revolving Loans, Borrower may (i) except as
otherwise provided herein, at any time when a Default is not continuing, convert
all or any portion of a Base Rate Loan to a LIBOR Loan for an Interest Period
designated by Borrower, and (ii) convert all or a portion of a LIBOR Loan at the
end of the Interest Period applicable thereto to a Base Rate Loan or, if no
Default is continuing, to a LIBOR Loan for a new Interest Period designated by
Borrower, provided that if Borrower has not made the required interest rate
conversion or continuation election prior to the last day of any Interest
Period, Borrower shall be deemed to have elected to convert such LIBOR Loan to a
Base Rate Loan. Each LIBOR Loan elected pursuant to this Section 2.4(a) must be
in a minimum amount of $500,000 and in integral multiples of $100,000 and at no
time shall there be more than ten (10) different Interest Periods outstanding
with respect to LIBOR Loans elected pursuant to this Section 2.4(a).

 

  PAGE 17



--------------------------------------------------------------------------------

(b) Notice to Administrative Agent. Borrower shall request each interest rate
conversion or continuation under Section 2.4(a) by giving Administrative Agent
irrevocable written notice or telephonic notice (confirmed promptly in writing),
in the form of Exhibit C attached hereto (a “Notice of Conversion or
Continuation”), that specifies, among other things: (i) the Loan to which such
Notice of Conversion or Continuation applies; (ii) the principal amount that is
the subject of such conversion or continuation; (iii) the proposed date of such
conversion or continuation, which shall be a Business Day; and (iv) if such
Notice pertains to a LIBOR Loan, the length of the applicable Interest Period.
Any such Notice of Conversion or Continuation must be received by Administrative
Agent not later than noon (Portland time) (i) at least one Business Day prior to
the effective date of any Base Rate interest selection, and (ii) at least two
Business Days prior to the effective date of any LIBOR interest selection.
Administrative Agent shall promptly notify each Lender of the contents of each
such Notice of Conversion or Continuation, or if timely notice is not received
from Borrower prior to the last day of any Interest Period, of the automatic
conversion of such LIBOR Loan to a Base Rate Loan.

2.5 PAYMENTS GENERALLY

(a) Administrative Agent may, and Borrower hereby authorizes Administrative
Agent to, debit any deposit account of Borrower with Administrative Agent for
all payments of principal, interest, fees and other amounts due under the Loan
Documents as they become due, provided that Administrative Agent shall first
debit Borrower’s account no. 4159601087 with Administrative Agent, before
debiting any other account.

(b) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in same day funds not later than noon, Portland time, on the date
specified herein. All payments received by the Administrative Agent after noon,
Portland time shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.

(c) Subject to the definition of “Interest Period,” if any payment to be made by
the Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day.

(d) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied in the following order:
(i) first, toward costs and expenses incurred by the Administrative Agent and
each Lender, (ii) second, toward repayment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (iii) third, toward
repayment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

 

  PAGE 18



--------------------------------------------------------------------------------

(e) Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in same day funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in same day funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in same day funds, at the applicable Federal
Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in same day funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Federal Funds Rate from time to time in effect. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in the applicable borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (e) shall be conclusive, absent manifest error.

(f) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in this Article II, and the applicable
conditions in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(g) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan.

(h) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

  PAGE 19



--------------------------------------------------------------------------------

2.6 FUNDING

(a) Lender Funding and Disbursement. Each Lender shall, by 1:30 PM (Portland
time) on the date of each borrowing make available to Administrative Agent at
Administrative Agent’s Office, in same day or immediately available funds, such
Lender’s Ratable Portion thereof. After Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article V,
Administrative Agent will promptly disburse such funds in same day or
immediately available funds to Borrower. Unless otherwise directed by Borrower
in writing, Administrative Agent shall disburse the proceeds of each borrowing
to Borrower by deposit to any demand deposit account maintained by Borrower with
Administrative Agent designated by Borrower in a notice to Administrative Agent.

(b) Lender Failure to Fund. Unless Administrative Agent receives notice from a
Lender on or before the date of any borrowing hereunder that such Lender will
not make available to Administrative Agent such Lender’s Ratable Portion
thereof, Administrative Agent may assume that such Lender has made such portion
available to Administrative Agent on the date of such borrowing in accordance
with Section 2.6(a), and Administrative Agent may, in reliance upon such
assumption, make available to Borrower (or otherwise disburse) on such date a
corresponding amount. If any Lender does not make the amount of its Ratable
Portion of any borrowing available to Administrative Agent on the date of such
borrowing, such Lender shall pay to Administrative Agent, on demand, interest
which shall accrue on such amount until made available to Administrative Agent
at a rate equal to the daily Federal Funds Rate. A certificate of Administrative
Agent submitted to any Lender with respect to any amounts owing under this
Section shall be presumptive evidence of such amounts. If any Lender’s Ratable
Portion of any borrowing is not in fact made available to Administrative Agent
by such Lender within three Business Days after the date of such borrowing,
Borrower shall pay to Administrative Agent, on demand, an amount equal to such
Ratable Portion together with interest thereon, for each day from the date such
amount was made available to Borrower until the date such amount is repaid to
Administrative Agent, at the rate of interest specified in Section 2.3(a).

(c) Lenders’ Obligations Several. The obligation of each Lender hereunder is
several. The failure of any Lender to make available its Ratable Portion of any
borrowing shall not relieve any other Lender of its obligation hereunder to do
so on the date requested, but no Lender shall be responsible for the failure of
any other Lender to make available the Ratable Portion to be funded by such
other Lender.

2.7 PRO RATA TREATMENT

(a) Borrowings. Except as otherwise provided herein, each Loan, except a Swing
Loan, shall be made by or shared by each Lender in accordance with its
Applicable Percentage.

 

  PAGE 20



--------------------------------------------------------------------------------

(b) Sharing of Payments, Etc. Except as otherwise provided herein, each payment
of principal, interest or fees shall be made or shared among Lenders ratably. If
any Lender obtains any payment (whether voluntary, involuntary, through the
exercise of any right of setoff or otherwise) on account of a Loan in excess of
its Ratable Portion of payments on the Loans obtained by all Lenders, such
Lender (“Purchasing Lender”) shall forthwith purchase from the other Lenders
sufficient participations to cause the Purchasing Lender’s interest in the Loans
to be in the same proportionate relationship with all Loans as before such
payment was received; provided, however, that if all or any portion of such
excess payment is thereafter recovered from the Purchasing Lender, the purchased
participation shall be rescinded and each other Lender shall repay to the
Purchasing Lender (i) the purchase price to the extent of such recovery together
with (ii) an amount equal to such other Lender’s ratable share (according to the
proportion of (A) the amount of such other Lender’s required repayment to
(B) the total amount so recovered from the Purchasing Lender) of any interest or
other amount paid or payable by the Purchasing Lender in respect of the total
amount so recovered. Borrower agrees that any Purchasing Lender may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of setoff) with respect to such participation as fully as if the
Purchasing Lender were the direct creditor of Borrower in the amount of such
participation.

(c) Sharing Commitment Fee. The Lenders shall share the commitment fee provided
for in Section 2.3(b) ratably in accordance with their Unused Commitments. The
“Unused Commitment” of a Lender at any time is the amount by which such Lender’s
Revolving Loan Commitment at such time exceeds the principal balance of such
Lender’s then outstanding Revolving Loans, provided that for purposes of this
computation the outstanding Revolving Loans of the Lender that is the Swing Line
Lender shall also include the outstanding Swing Loans.

2.8 STATEMENTS

From time to time, Administrative Agent may render to Borrower a statement
setting forth the balance in the loan account(s) maintained by Administrative
Agent for Borrower pursuant to this Agreement, including principal, interest,
fees, costs and expenses, and it is Administrative Agent’s present intention to
do so once a month. Each such statement shall be subject to subsequent
adjustment by Administrative Agent but shall, absent manifest errors or
omissions, be considered correct and deemed accepted by Borrower and
conclusively binding upon Borrower as an account stated except to the extent
that Administrative Agent receives notice from Borrower of any specific
exceptions thereto within sixty days after the date such statement has been
mailed by Administrative Agent. Until such time as Administrative Agent shall
have rendered to Borrower a written statement as provided above, the balance in
the loan account(s) shall be presumptive evidence of the amounts due and owing
to Lenders by Borrower.

2.9 TERMINATION OF EXISTING FACILITIES

All obligations and commitments of (i) Wells Fargo under the Credit Agreement
between Borrower and Wells Fargo dated as of December 16, 2004, as amended, and
(ii) Bank of America, National Association under the Uncommitted Line of Credit
letter agreement between Borrower and Bank of America dated as of December 1,
2009 are hereby terminated, effective as of the Closing Date, without any
liability on the part of Borrower or any Subsidiary for any early termination
fee or similar charge of any kind.

 

  PAGE 21



--------------------------------------------------------------------------------

2.10 AUTHORIZED REPRESENTATIVES

On the Closing Date, and from time to time subsequent thereto at Borrower’s
option, Borrower shall deliver to Administrative Agent a notice in substantially
the form of Exhibit D attached hereto, which designates by name each of
Borrower’s Authorized Representatives or amends or amends and restates all prior
such notices and includes the respective specimen signatures of each additional
Authorized Representative (each such notice, amendment to a previous notice or
amended and restated notice, a “Notice of Authorized Representatives”).
Administrative Agent shall be entitled to rely conclusively on the authority of
each officer or employee designated as an Authorized Representative in the most
current Notice of Authorized Representatives delivered by Borrower to
Administrative Agent, to request borrowings, to select interest rate options
hereunder, and to give to Administrative Agent such other notices as are
specified herein as being made through one of Borrower’s Authorized
Representatives, until such time as Borrower has delivered to Administrative
Agent, and Administrative Agent has actual receipt of, a new Notice of
Authorized Representatives. Administrative Agent shall have no duty or
obligation to Borrower to verify the authenticity of any signature appearing on
any Notice of Borrowing, Notice of Conversion or Continuation or any other
notice from an Authorized Representative or to verify the authenticity of any
person purporting to be an Authorized Representative giving any telephonic
notice permitted hereby.

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

3.1 TAXES

(a) Except as provided in Section 3.1(e) and subsections (d) and (e) of
Section 11.5, any and all payments by any Loan Party to or for the account of
the Administrative Agent or any Lender under any Loan Document shall, to the
extent permitted by Governmental Rule, be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto (“Taxes”), excluding, in the case of the
Administrative Agent and each Lender, (i) Taxes imposed on or measured by its
overall net or gross income or gross receipts, and franchise Taxes imposed on it
(in lieu of net income Taxes) by any jurisdiction (or any political subdivision
thereof) under the laws of which the Administrative Agent or such Lender, as the
case may be, is organized or maintains a lending office, or (ii) any branch
profits tax imposed by the United States or any similar tax imposed by any other
jurisdiction (all such non-excluded Taxes being hereinafter referred to as
“Indemnified Taxes”). If any Loan Party is required by any Governmental Rule to
deduct any Indemnified Taxes from or in respect of any sum payable under any
Loan Document to the Administrative Agent or any Lender, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.1), each of the Administrative Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been

 

  PAGE 22



--------------------------------------------------------------------------------

made, (ii) the Borrower shall make such deductions, (iii) the Borrower shall pay
or shall cause a Subsidiary to pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable Governmental
Rules, and (iv) within thirty (30) days after the date of such payment, the
Borrower shall furnish or shall cause a Guarantor to furnish to the
Administrative Agent (which shall forward the same to such Lender) the original
or a certified copy of a receipt evidencing payment thereof.

(b) Except as provided in Section 3.1(e) and subsections (d) and (e) of
Section 11.5, in addition, the Borrower agrees to pay or to cause a Guarantor to
pay any and all present or future stamp, court, documentary or similar taxes and
any other excise or property Taxes or charges or similar levies which arise from
any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of any Loan Document (hereinafter
referred to as “Other Taxes”).

(c) Except as provided in Section 3.1(e) and subsections (d) and (e) of
Section 11.5, the Borrower’s agreement to indemnify the Administrative Agent and
each Lender for the full amount of Indemnified Taxes and Other Taxes (including
any Indemnified Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 3.1) paid by the Administrative Agent and
such Lender, is without regard to whether or not such Indemnified Taxes or Other
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. Payment under this subsection (c) shall be made within thirty
(30) days after the date the Lender or the Administrative Agent makes a demand
therefor.

(d) Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code, on or prior to the date of its execution and
delivery of this Agreement in the case of each Lender that is a party hereto on
the date of execution of this Agreement and on or prior to the date on which it
becomes a Lender in the case of each other Lender (including a Lender that is an
assignee or transferee of an interest under this Agreement), and from time to
time thereafter if (x) a lapse in time or change in circumstances renders the
previous certification obsolete or inaccurate in any material respect or
(y) requested in writing by the Borrower or the Administrative Agent, shall
provide the Borrower and the Administrative Agent with two accurate and complete
original signed copies of, as applicable: (1) IRS Form W-8BEN or any successor
form prescribed by the IRS, evidencing an exemption from United States
withholding tax on payments pursuant to any Loan Document under an applicable
income tax treaty, and certifying: that such Lender

 

  PAGE 23



--------------------------------------------------------------------------------

is the beneficial owner or is authorized to sign for the beneficial owner of all
the income to which the form relates; that the beneficial owner is not a United
States person; that the income to which the form relates is: (i) not effectively
connected with the conduct of a trade or business in the United States,
(ii) effectively connected but is not subject to tax under an income tax treaty,
or (iii) the partner’s share of a partnership’s effectively connected income;
and for broker transactions or barter exchanges, the beneficial owner is an
exempt foreign person as defined in the instructions to such form; or (2) IRS
Form W-8ECI or any successor form prescribed by the IRS, stating that payments
pursuant to any Loan Document are not subject to United States withholding tax,
and certifying: that such Lender is the beneficial owner or is authorized to
sign for the beneficial owner of all of the income to which the form relates;
that the amounts for which the certification is provided are effectively
connected with the conduct of a trade or business in the United States and are
includible in the beneficial owner’s gross income for the taxable year; and the
beneficial owner is not a United States person. Each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code on or prior
to the date of its execution and delivery of this Agreement in the case of each
Lender that is a party hereto on the date of execution of this Agreement and on
or prior to the date on which it becomes a Lender in the case of each other
Lender (including a Lender that is an assignee or transferee of an interest
under this Agreement), and from time to time thereafter if (x) a lapse in time
or change in circumstances renders the previous certification obsolete or
inaccurate in any material respect or (y) requested in writing by the Borrower
or the Administrative Agent, shall provide the Borrower and the Administrative
Agent with two accurate and complete signed copies of IRS Form W-9 or any
successor form prescribed by the IRS certifying that Taxpayer Identification
Number shown on the form is correct; that such Lender is not subject to backup
withholding because: (1) it is exempt from backup withholding, (2) it has not
been notified by the IRS that it is subject to backup withholding as a result of
a failure to report all interest or dividends, or (3) the IRS has notified it
that it is no longer subject to backup withholding; and that it is a United
States person. If a Lender fails to deliver the applicable form required
pursuant to this Section 3.1(d), then the Administrative Agent may withhold from
any interest payment to such Lender an amount equivalent to the applicable
withholding tax imposed by the Code, without reduction.

(e) For any period with respect to which, for any reason, a Lender has failed to
provide the Administrative Agent with the applicable form pursuant to
Section 3.1(d), unless such failure is the result of a Change in Law occurring
after the date upon which such lender becomes a Lender, such Lender shall not be
entitled to indemnification under Section 3.1(a), 3.1(b) or 3.1(c) with respect
to any Taxes that would not have been imposed had such Lender provided such
form.

(f) If the Borrower is required to pay additional amounts to or for the account
of any Lender pursuant to this Section 3.1, then such Lender will agree to use
reasonable efforts to change the jurisdiction of its Applicable Lending Office
so as to eliminate or reduce such additional payment which may thereafter accrue
if such change, in the sole judgment of such Lender, is not otherwise materially
disadvantageous to such Lender; provided, that in determining whether changing
the jurisdiction of an Applicable Lending Office would be disadvantageous to
such Lender, such Lender shall disregard any economic disadvantage that the
Borrower agrees to indemnify and hold such Lender harmless from.

(g) If any Lender receives or realizes any refund of Tax, any reduction of, or
credit against, its Tax liabilities or otherwise recovers any amount in
connection with any deduction or withholding, or payment of additional amounts,
by the Borrower pursuant to Section 3.1, such Lender shall reimburse the
Borrower within thirty (30) days after receipt or realization an amount equal to
the net benefit, after Tax, that was obtained by the Lender as a consequence of
such refund, reduction, credit or recovery.

 

  PAGE 24



--------------------------------------------------------------------------------

3.2 ILLEGALITY

If any Lender determines that any Governmental Rule has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Applicable Lending Office to make, maintain or fund LIBOR Loans, or to
determine or charge interest rates based upon LIBOR, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take, U.S. Dollar deposits in the London interbank
market, in each case after the date hereof, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, any obligation of such
Lender to make or continue LIBOR Loans or to convert Base Rate Loans to LIBOR
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Promptly upon making any such determination, such Lender shall provide
notice thereof to the Borrower (with a copy to the Administrative Agent), and
upon receipt of such notice, the Borrower shall, within three (3) Business Days
of receipt of written notice from such Lender, prepay or convert all such LIBOR
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such LIBOR
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBOR Loans. Upon any such prepayment or conversion, the Borrower
shall also pay interest on the amount so prepaid or converted. Each Lender
agrees to designate a different Applicable Lending Office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender.

3.3 INABILITY TO DETERMINE RATES

If the Administrative Agent determines in connection with any request for a
LIBOR Loan or a conversion to or continuation of a LIBOR Loan that
(i) U.S. Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such LIBOR Loan,
(ii) adequate and reasonable means do not exist for determining LIBOR for such
Loan, or (iii) LIBOR does not adequately and fairly reflect the cost to the
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and all Lenders. Thereafter, the obligation of the Lenders to make
or maintain LIBOR Loans shall be suspended until the Administrative Agent
notifies Borrower and all Lenders that it has revoked such notice. Upon receipt
of such notice, Borrower may revoke any pending request for a LIBOR Loan,
conversion or continuation of LIBOR Loans or, failing that, will be deemed to
have converted such request into a request for a Base Rate Loan in the amount
specified therein.

3.4 INCREASED COST AND REDUCED RETURN; CAPITAL ADEQUACY; RESERVES ON LIBOR LOANS

(a) If any Lender determines that as a result of Change in Law, or such Lender’s
compliance therewith after the date hereof, there shall be any increase in the
cost to such Lender of agreeing to make or making, funding or maintaining LIBOR
Loans, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing

 

  PAGE 25



--------------------------------------------------------------------------------

(excluding for purposes of this subsection (a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes (as to which
Section 3.1 shall govern), (ii) changes in the basis of taxation of overall net
income or overall gross income by the United States or any foreign jurisdiction
or any political subdivision of either thereof under the laws of which such
Lender is organized or has its Applicable Lending Office, or (iii) reserve
requirements contemplated by Section 3.4(c)), and the result of any of the
foregoing shall be to increase the cost to the affected Lender of, or to reduce
the amount of any sum received or receivable by such Lender in respect of,
making, continuing, maintaining or financing (or its obligation to make,
continue, maintain or finance) any Loan as, or of converting (or of its
obligation to convert) any Base Rate Loan into, a LIBOR Loan by an amount
reasonably deemed by such Lender to be material, then the Borrower shall pay to
such Lender such additional amounts as will compensate such Lender for such
increased cost incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital adequacy,
or compliance by such Lender (or its Applicable Lending Office) therewith after
the date hereof, has the effect of reducing the rate of return on the capital of
such Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder to a level below that which the affected Lender
or such controlling Person would have achieved but for the occurrence of any
such circumstance (taking into consideration its policies with respect to
capital adequacy), and such Lender or controlling Person considers such
reduction to be material, then the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for any such reduction
suffered as a consequence of, and attributable to, this Agreement, the
Commitment of such Lender or the Loans made by such Lender.

(c) Borrower shall pay to each Lender, so long as such Lender is required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each LIBOR
Loan equal to the actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least fifteen (15) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.

(d) Amounts required to be paid by the Borrower pursuant to subsections (a),
(b), and (c) above shall be determined by the applicable Lender, and notified to
the Borrower (with a copy to the Administrative Agent) in the form of a
certificate of such Lender stating that the calculations set forth therein are
in accordance with the terms of this Agreement and setting forth in reasonable
detail the basis for such calculations for losses suffered from and after the
date that is 180 days before the day such Lender notifies the Borrower thereof,
such certificate being conclusive and binding for all purposes absent manifest
error. The amount set forth in such certificate shall be payable by the Borrower
on the thirtieth (30th) day following delivery of such certificate to the
Borrower.

 

  PAGE 26



--------------------------------------------------------------------------------

(e) If, with respect to any Lender entitled to compensation under this
Section 3.4, a condition arises or an event occurs which could result in the
payment of any amount under subsections (a) through (c) above, such Lender,
promptly upon becoming aware of the same, shall notify the Borrower thereof and
shall take such steps as may be reasonably necessary for it to mitigate the
effects of such condition or event, provided, that such Lender shall be under no
obligation to take any step that the Lender determines, in its sole discretion,
would be disadvantageous to Lender.

3.5 FUNDING LOSSES

Except as otherwise provided in this Agreement, following receipt by Borrower
from any Lender of a certificate of such Lender in accordance with the last
paragraph in this Section 3.5, Borrower, on demand, shall compensate such Lender
for, and hold such Lender harmless from, any loss, cost or expense incurred by
it as a result of:

(a) any continuation, conversion, payment or prepayment of any LIBOR Loan on a
day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); or

(b) any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any LIBOR Loan on the
date or in the amount notified by Borrower;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such
LIBOR Loan or from fees payable to terminate the deposits from which such funds
were obtained, as determined by Administrative Agent in its sole discretion.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing. For purposes of calculating amounts payable by
Borrower to the Lenders under this Section 3.5, each Lender shall be deemed to
have funded each LIBOR Loan made by it at LIBOR for such Loan by a matching
deposit or other borrowing in the London interbank market for a comparable
amount and for a comparable period, whether or not such LIBOR Loan was in fact
so funded.

(c) The amount of any loss, cost or expense compensable by Borrower to any
Lender pursuant to this Section 3.5 shall be determined by such Lender and
notified to the Borrower (with a copy to the Administrative Agent) in the form
of a certificate of such Lender stating that the calculations set forth therein
are in accordance with the terms of this Agreement and setting forth in
reasonable detail the basis for such calculations, such certificate being
conclusive and binding for all purposes absent manifest error. The amount set
forth in such certificate shall be payable by the Borrower on the thirtieth
(30th) day following delivery of such certificate to the Borrower. In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods.

 

  PAGE 27



--------------------------------------------------------------------------------

3.6 SURVIVAL

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments and repayment of all other Obligations.

3.7 REPLACEMENT OF LENDERS

If (i) a Lender becomes a Defaulting Lender, or a Lender (a “Non-Consenting
Lender”) refuses to consent to an amendment, modification or waiver of this
Credit Agreement that, pursuant to Section 11.4, requires consent of 100% of the
Lenders or 100% of the Lenders with Obligations directly affected, or a Lender
imposes charges, costs and expenses unacceptable to Borrower under Section 3.4
(any such Defaulting Lender, Non-Consenting Lender or other Lender, a “Subject
Lender”), (ii) no Default shall have occurred and be continuing, (iii) the
Borrower has obtained a commitment from another Lender or an Eligible Assignee
(as defined in Section 11.5(h)) to purchase at par the Subject Lender’s Loans
and assume the Subject Lender’s Commitments and all other obligations of the
Subject Lender hereunder, and (iv) such Subject Lender is not an issuer with
respect to any letters of credit outstanding under this Agreement, unless all
such letters of credit are terminated or arrangements acceptable to such issuing
Lender (such as a “back-to-back” letter of credit) are made, then the Borrower
may require the Subject Lender to assign any or all of its Loans and Commitments
to such other Lender, Lenders, Eligible Assignee or Eligible Assignees pursuant
to the provisions of Section 11.5, and each of such Lender, Lenders, Eligible
Assignee or Eligible Assignees is deemed acceptable to Administrative Agent;
provided, that, prior to or concurrently with such replacement, (a) the Subject
Lender shall have received payment in full of all principal, interest, fees and
other amounts owing to such Subject Lender through such date of replacement in
respect of the applicable portion of the Subject Lender’s Commitments to be
assigned and a release from its obligations (relating to the assigned portion)
under the Loan Documents, (b) the processing fee, if any, required to be paid
under Section 11.5 shall have been paid to the Administrative Agent, (c) all of
the requirements for such assignment contained in Section 11.5, including the
consent of the Administrative Agent and the receipt by the Administrative Agent
of an executed Assignment and Assumption and other supporting documents, have
been fulfilled, and (d) if such Subject Lender is a Non-Consenting Lender, each
assignee shall consent, at the time of such assignment, to each matter in
respect of which such Subject Lender was a Non-Consenting Lender and the
Borrower also requires each other Subject Lender that is a Non-Consenting Lender
to assign its Loans and Commitments.

 

  PAGE 28



--------------------------------------------------------------------------------

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

Borrower makes the following representations and warranties to Administrative
Agent and Lenders, subject to the exceptions set forth on the Disclosure
Schedule, which representations and warranties shall survive the execution of
this Agreement and shall continue in full force and effect until the performance
and indefeasible payment in full, in cash, of all Obligations:

4.1 LEGAL STATUS; SUBSIDIARIES

Borrower and each Subsidiary is duly organized and validly existing in good
standing (to the extent such concept is applicable) under the laws of the
jurisdiction of its organization, is duly qualified to do business and is in
good standing as a foreign corporation in each jurisdiction where the nature of
its business requires such qualification, and has full power and authority and
holds all Permits and other approvals necessary to own and hold under lease its
property and to conduct its business substantially as currently conducted by it,
except where the failure to be so organized and existing, have so qualified, or
have such power, authority or Permit could not reasonably be expected to have a
Material Adverse Effect. Section 4.1 of the Disclosure Schedule identifies all
Material Subsidiaries and other Subsidiaries as of the Closing Date.

4.2 DUE AUTHORIZATION; NO VIOLATION

The execution, delivery and performance by each Loan Party of the Loan Documents
executed or to be executed by it are within such Loan Party’s powers, have been
duly authorized by all necessary entity action, and do not (a) contravene such
Loan Party’s Organization Documents; (b) contravene any contractual restriction
or Governmental Rule binding on or affecting such Loan Party; or (c) result in,
or require the creation or imposition of, any Lien on such Loan Party’s
property, except Liens for the benefit of Lenders.

4.3 CONSENTS OR APPROVAL, REGULATION

No consent, authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or other Person is required for the due
execution, delivery or performance by any Loan Party of the Loan Documents to
which it is a party. Neither Borrower nor any Subsidiary is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or a “holding company”, or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended. Neither Borrower nor any Subsidiary is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Loans will be used for a purpose which violates, or would be
inconsistent with, Regulation U or X of the Board of Governors of the Federal
Reserve System.

4.4 VALIDITY; ENFORCEABILITY

The Loan Documents executed by each Loan Party constitute, the legal, valid and
binding obligations of such Loan Party enforceable in accordance with their
respective terms.

 

  PAGE 29



--------------------------------------------------------------------------------

4.5 FINANCIAL INFORMATION

The consolidated financial statements of Borrower and each Subsidiary dated as
of December 31, 2009 heretofore delivered by Borrower to Administrative Agent
(a) present fairly in all material respects the financial condition and results
of operations of Borrower and the Subsidiaries, (b) disclose, by footnotes or
otherwise, all liabilities of Borrower and the Subsidiaries that are required to
be reflected or reserved against under GAAP, whether liquidated or unliquidated,
fixed or contingent, and (c) have been prepared in accordance with GAAP
consistently applied. Except as disclosed to Administrative Agent pursuant to
Section 6.3, since the date of such financial statements there has been no
change or changes that have resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

4.6 TAXES

Borrower does not have any knowledge of any pending assessments or adjustments
of any federal, state, local and foreign income tax payable by it or by any
Subsidiary with respect to any year, the payment of which could reasonably be
expected to have a Material Adverse Effect.

4.7 LITIGATION, LABOR CONTROVERSIES

There is no pending or, to the knowledge of Borrower, threatened litigation,
action, proceeding, or labor controversy affecting Borrower or any Subsidiary,
or any of their respective properties, businesses, assets or revenues, which
could reasonably be expected to have a Material Adverse Effect. As of the
Closing Date, neither Borrower nor any Material Subsidiary is a party to, or has
any obligations under, any collective bargaining agreement.

4.8 TITLE TO PROPERTY, LIENS

Borrower has good, indefeasible and merchantable title to and ownership of its
assets, free and clear of all Liens except Permitted Liens (including the
existing Liens set forth in Section 4.8 of the Disclosure Schedule), except for
such defects as could not reasonably be expected to have a Material Adverse
Effect individually or in the aggregate.

4.9 ERISA COMPLIANCE

Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Government Rules. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best of
Borrower’s knowledge, nothing has occurred which would prevent, or cause the
loss of, such qualification. Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
There are no pending or, to the best of Borrower’s knowledge, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect. No ERISA Event
has occurred or is reasonably

 

  PAGE 30



--------------------------------------------------------------------------------

expected to occur. No Pension Plan has any Unfunded Pension Liability. Neither
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA). Neither
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan. Neither Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to Sections
4069 or 4212(c) of ERISA.

4.10 OTHER OBLIGATIONS

Neither Borrower nor any Subsidiary is in default with respect to any of its
Contractual Obligations, default of which could reasonably be expected to result
in a Material Adverse Effect.

4.11 ENVIRONMENTAL MATTERS

Borrower and each Subsidiary is in compliance in all material respects with all
Environmental Laws applicable to it, other than such noncompliance as in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
Neither Borrower nor any Subsidiary has received notice that it is the subject
of any federal or state investigation evaluating whether any Remedial Action is
needed, except for such notices received that in the aggregate do not refer to
Remedial Actions that could reasonably be expected to result in a Material
Adverse Effect. There have been no Releases by Borrower or Subsidiary that could
result in a Material Adverse Effect.

4.12 NO DEFAULTS

No facts or circumstances exist which would constitute a breach of any
obligation, representation or warranty of Borrower hereunder if this Agreement
were in effect immediately prior to Borrower’s execution hereof.

4.13 INSURANCE

Borrower and each Subsidiary maintains insurance with financially sound and
reputable insurance companies not Affiliates of Borrower in such amounts (after
giving effect to any self-insurance reasonable and customary for similarly
situated Persons engaged in the same or similar business as Borrower or the
applicable Subsidiary), with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where they operate.

4.14 FORCE MAJEURE

Neither Borrower’s nor any Subsidiary’s business or properties is suffering from
the effects of any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (whether or not covered by insurance), other than those
the consequences of which in the aggregate could not reasonably be expected to
have a Material Adverse Effect.

 

  PAGE 31



--------------------------------------------------------------------------------

4.15 INTELLECTUAL PROPERTY

Borrower and each Subsidiary owns or licenses or otherwise has the right to use
all material licenses, Permits, patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, copyright
applications, franchises, authorizations and other intellectual property rights
and general intangibles that are necessary for the operation of its businesses,
without infringement upon or conflict with the rights of any other Person with
respect thereto, including all trade names, which infringement or conflict could
reasonably be expected to have a Material Adverse Effect. No slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by Borrower or any Subsidiary
infringes or conflicts with any rights owned by any other Person, which
infringement or conflict could reasonably be expected to have a Material Adverse
Effect, and no claim or litigation regarding any of the foregoing is pending or,
to Borrower’s knowledge, threatened, the existence of which could reasonably be
expected to have a Material Adverse Effect. No patent, invention, device,
application, principle or any statute, law, rule, regulation, standard or code
is pending or, to Borrower’s knowledge, proposed, other than those the
consequences of which in the aggregate could not reasonably be expected to have
a Material Adverse Effect.

4.16 SOLVENCY

Borrower has received consideration that is the reasonably equivalent value of
the obligations and liabilities that it has incurred to Lenders. Each Loan Party
is not insolvent as defined in any applicable state or federal statute, nor will
it be rendered insolvent by the execution and delivery of this Agreement or the
other Loan Documents. No Loan Party intends to, nor does it believe that it
will, incur debts beyond its ability to pay them as they mature. Each Loan Party
has capital reasonably sufficient to carry on its business and transactions and
all business and transactions in which it is about to engage.

4.17 FISCAL PERIODS

Borrower’s fiscal year ends on December 31.

4.18 COMPLIANCE WITH LAW

Borrower and each Subsidiary is in compliance with all Governmental Rules,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

  PAGE 32



--------------------------------------------------------------------------------

4.19 TRUTH, ACCURACY OF INFORMATION

All factual information furnished in writing or communicated electronically by
Borrower and each Subsidiary to Administrative Agent or any Lender in connection
with the Loan Documents is accurate in all material respects and does not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the information furnished, in light of the
circumstances under which furnished, not misleading (it being recognized that
projections and forecasts provided by Borrower are not to be viewed as facts and
that actual results during the period covered by any such projections and
forecasts may differ from the projected or forecasted results).

ARTICLE V. CONDITIONS

5.1 CONDITIONS OF INITIAL EXTENSION OF CREDIT

The obligation of Lenders to extend any credit contemplated by this Agreement is
subject to the fulfillment to Administrative Agent’s satisfaction of all of the
following conditions:

(a) Documentation. Administrative Agent shall have received, in form and
substance satisfactory to it, each of the following duly executed:

(i) this Agreement, the Note, a Notice of Authorized Representatives, and, if
Loans are to be made on the Closing date, the initial Notice of Borrowing and a
disbursement direction letter regarding the proceeds of any Loans to be
disbursed on the Closing Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require to establish the identities of and
verify the authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

(iii) such evidence as the Administrative Agent may reasonably require to verify
that each Loan Party is duly organized or formed, validly existing, in good
standing and qualified to engage in business in each jurisdiction in which it is
required to be qualified to engage in business, except where failure to qualify
could not reasonably be expected to have a Material Adverse Effect, including
certified copies of each Loan Party’s Organization Documents, certificates of
good standing and/or qualification to engage in business and tax clearance
certificates;

(iv) a Guaranty from each Material Subsidiary;

(v) an opinion from Borrower’s General Counsel with respect to due
authorization, execution and delivery and no conflicts; and

 

  PAGE 33



--------------------------------------------------------------------------------

(vi) such other documents as Administrative Agent and each Lender may reasonably
require.

(b) Financial Condition. There is no event or circumstance that can reasonably
be expected to have a Material Adverse Effect.

(c) Fees and Expenses. Borrower shall have paid all fees and invoiced costs and
expenses then due pursuant to the terms of this Agreement.

5.2 CONDITIONS OF EACH EXTENSION OF CREDIT

The obligation of each Lender to make any credit available under the Loan
Documents (including the Loans made by such Lender on the Closing Date) shall be
subject to the further conditions precedent that:

(a) the following statements shall be true on the date such credit is advanced,
both before and after giving effect thereto and to the application of the
proceeds therefrom, and the acceptance by Borrower of the proceeds of such
credit shall constitute a representation and warranty by Borrower that on the
date such credit is advanced such statements are true:

(i) the representations and warranties of the Loan Parties contained in the Loan
Documents are correct in all material respects on and as of such date as though
made on and as of such date or, as to those representations and warranties
limited by their terms to a specified date, were correct in all material
respects on and as of such date, except that the representations and warranties
made under Section 4.5 shall be deemed to refer to the most recent financial
statements furnished to Administrative Agent under Section 6.3; and

(ii) no Default is continuing or would result from the credit being advanced;

(b) advancing such credit on such date does not violate any Governmental Rule
and is not enjoined, temporarily, preliminarily or permanently;

(c) Administrative Agent shall have received such additional documents,
information and materials as any Lender, through Administrative Agent, may
reasonably request; and

(d) no event or circumstance exists that could reasonably be expected to have a
Material Adverse Effect.

 

  PAGE 34



--------------------------------------------------------------------------------

ARTICLE VI. AFFIRMATIVE COVENANTS

Borrower covenants that until performance and indefeasible payment in full, in
cash, of all Obligations and termination of the Commitments, Borrower shall, and
shall (except in the case of covenants in Sections 6.3, 6.8 and 6.17) cause each
Subsidiary to:

6.1 PAYMENTS

Pay all principal, interest, fees and other liabilities due under any of the
Loan Documents at the times and place and in the manner specified therein.

6.2 ACCOUNTING RECORDS

Keep, and cause each Subsidiary to keep, accurate books and records of its
financial affairs sufficient to permit the preparation of financial statements
therefrom in accordance with GAAP.

6.3 INFORMATION AND REPORTS

Provide to Administrative Agent all of the following, in form and detail
reasonably satisfactory to Administrative Agent and with sufficient copies for
distribution to all Lenders:

(i) as soon as available, but in any event within ninety days after the end of
each fiscal year of Borrower, a consolidated balance sheet of Borrower and the
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

(ii) as soon as available, but in any event within sixty days after the end of
each of the first three fiscal quarters of each fiscal year of Borrower, a
consolidated balance sheet of Borrower and the Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations for such fiscal quarter and for the portion of Borrower’s fiscal year
then ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of Borrower’s fiscal year then ended, in
each case setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of Borrower as fairly presenting in all material respects
the financial condition, results of operations, shareholders’ equity and cash
flows of Borrower and the Subsidiaries in accordance with GAAP, subject only to
changes resulting from normal year-end audit adjustments and the absence of
footnotes, which certification shall be in substantially the form of Exhibit E
attached hereto and shall include the calculations required to establish
compliance by Borrower with the covenants set forth in Article VIII;

 

  PAGE 35



--------------------------------------------------------------------------------

(iii) promptly after the sending or filing thereof, either hard or electronic
copies or a link to electronic copies of all communications which Borrower sends
generally to any class of its securityholders (other than a notice consisting
solely of the time and place of an annual meeting), and all reports and
registration statements that Borrower or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange and as to
any information contained in materials furnished pursuant to this item (iii),
Borrower shall not be separately required to furnish such information under
items (i) or (ii) above; and

(iv) from time to time such other information as Administrative Agent may
reasonably request, which may include budgets, forecasts, projections and other
information respecting the business of Borrower or any Subsidiary.

6.4 COMPLIANCE WITH LAW

Comply in all material respects, and cause each Subsidiary to comply in all
material respects, with all Governmental Rules and Permits, other than such
noncompliance the consequences of which in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

6.5 INSURANCE

Maintain, and cause each Subsidiary to maintain, insurance with financially
sound and reputable insurance companies not Affiliates of Borrower, in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar business as Borrower
or the applicable Subsidiary), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower operates.

6.6 FACILITIES

Keep, and cause each Subsidiary to keep, all properties useful or necessary to
its business in good repair and condition, and from time to time make necessary
repairs, renewals and replacements thereto so that such property shall be fully
and efficiently preserved and maintained, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

6.7 TAXES AND OTHER LIABILITIES

Pay and discharge, and cause each Subsidiary to pay and discharge, when due all
its tax liabilities, assessments and governmental charges, except such as
Borrower may in good faith contest or as to which a bona fide dispute may arise,
and for which Borrower has made provision for adequate reserves in accordance
with GAAP, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

  PAGE 36



--------------------------------------------------------------------------------

6.8 NOTICE TO ADMINISTRATIVE AGENT

Promptly (but in no event more than five Business Days after a Responsible
Officer has knowledge of the occurrence of each such event or matter) give
notice to Administrative Agent in reasonable detail of: (i) the occurrence of
any Default; (ii) any termination or cancellation of any insurance policy which
Borrower or Subsidiary is required to maintain, unless such policy is replaced
without any break in coverage with an equivalent or better policy; (iii) any
uninsured or partially uninsured loss in excess of $10,000,000 during any twelve
month period; (iv) any change in the form or jurisdiction of organization of
Borrower; (v) the commencement of any labor controversy, litigation, action or
proceeding of the type described in Section 4.7; (vi) any ERISA Event; (vii) the
occurrence of any event that could reasonably be expected to have a Material
Adverse Effect; or (viii) Borrower or any Subsidiary entering into a credit
facility under which $10,000,000 (or the equivalent of such amount if
denominated in a currency other than U.S. Dollar) or more is advanced or
available to be borrowed.

6.9 CONDUCT OF BUSINESS

Except as otherwise permitted by this Agreement or where the failure could not
reasonably be expected to have a Material Adverse Effect, (a) conduct, and cause
each Subsidiary to conduct, its business in the ordinary course and (b) use, and
cause each Subsidiary to use, its reasonable efforts in the ordinary course and
consistent with past practice to preserve its business and the goodwill and
business of the customers, advertisers, suppliers and others with whom it has
business relations.

6.10 PRESERVATION OF CORPORATE EXISTENCE, ETC.

Except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect, preserve and maintain, and cause each
Subsidiary to preserve and maintain, all licenses, Permits, governmental
approvals, rights, privileges, franchises, intellectual property and general
intangibles necessary for the conduct of its business, and its corporate
existence and rights (charter and statutory).

6.11 INSPECTION RIGHTS

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Company
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Company; provided,
however, that excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent, on behalf of the Lenders,
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.11 and the Administrative Agent shall not exercise such rights more
often than two times during any calendar year absent the existence of an Event
of Default and only one such time shall be at

 

  PAGE 37



--------------------------------------------------------------------------------

the Company’s expense; provided, further, that when an Event of Default exists
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
advance notice. For purposes of this section, two Business Days’ advance notice
shall constitute “reasonable advance notice” to the Company.

6.12 PERFORMANCE AND COMPLIANCE WITH CONTRACTUAL OBLIGATIONS

Perform and observe, and cause each Subsidiary to perform and observe, all the
terms, covenants and conditions required to be performed and observed by it
under its Contractual Obligations, and do all things necessary to preserve and
to keep unimpaired its rights under such Contractual Obligations, other than
such failures the consequences of which in the aggregate could not reasonably be
expected to have a Material Adverse Effect; provided, however, that nothing in
this Section 6.12 shall limit or prevent Borrower from contesting any of its
Contractual Obligations in good faith and by appropriate and lawful proceedings
diligently conducted.

6.13 FISCAL YEAR; ACCOUNTING PRACTICES

Notify Administrative Agent of any change to (i) its fiscal year, which notice
shall be in advance of making such change or (ii) its method of accounting, any
accounting practice used by it, or the application of GAAP in a manner
inconsistent with the financial statements previously delivered by Borrower to
Administrative Agent.

6.14 ENVIRONMENTAL

(a) Promptly give notice to Administrative Agent upon a Responsible Officer
obtaining knowledge of (i) any claim, injury, proceeding, investigation or other
action, including a request for information or a notice of potential
environmental liability, by or from any Governmental Authority or any
third-party claimant that could result in Borrower or any Subsidiary incurring
Environmental Liabilities and Costs that could reasonably be expected to have a
Material Adverse Effect or (ii) the discovery of any Release at, on, under or
from any real property, facility or equipment owned or leased by Borrower or any
Subsidiary in excess of reportable or allowable standards or levels under any
applicable Environmental Law, or in any manner or amount that could result in
Borrower or any Subsidiary incurring Environmental Liabilities and Costs that
could reasonably be expected to have a Material Adverse Effect.

(b) Upon discovery of the presence on any property owned or leased by Borrower
or any Subsidiary of any Contaminant that reasonably could be expected to result
in Environmental Liabilities and Costs that could reasonably be expected to have
a Material Adverse Effect, take all Remedial Action required by applicable
Environmental Law.

 

  PAGE 38



--------------------------------------------------------------------------------

6.15 LIENS

Keep its assets free and clear of all Liens, except Permitted Liens.

6.16 USE OF PROCEEDS

Use the proceeds of the Loans solely for Borrower’s general working capital and
other corporate purposes, including the financing of acquisitions permitted by
the terms of this Agreement.

6.17 COMPLIANCE WITH ERISA

Do, and cause each of its ERISA Affiliates to do, each of the following:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state law;
(b) cause each Plan that is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) make all required contributions to any Plan
subject to Section 412 of the Code.

6.18 MOST FAVORED LENDER

If at any time Borrower or any Material Subsidiary incurs any Indebtedness
permitted under Section 7.2 in an amount equal to or greater than $10,000,000
and the terms of such Indebtedness contain any covenant or event of default that
is materially more restrictive than the covenants and defaults contained in this
Agreement, then (a) such covenant or event of default shall be deemed
incorporated by reference in this Agreement as if set forth fully herein,
effective as of the date when such covenant or event of default became effective
with respect to such Indebtedness, and (b) upon the Administrative Agent’s
request, Borrower shall enter into an amendment to this Agreement evidencing the
incorporation of such covenant or event of default, provided, however that
Borrower shall not be required to pay any fees (other than reasonable fees of
counsel to the Administrative Agent) with respect to any such amendment.

6.19 FURTHER ASSURANCES

At Administrative Agent’s request at any time and from time to time, duly
execute and deliver, and cause each Subsidiary to execute and deliver, such
further agreements, documents and instruments, and do or cause to be done such
further acts as may reasonably be necessary or proper to effectuate the
provisions or purposes of the Loan Documents, at Borrower’s expense.
Administrative Agent may at any reasonable time and from time to time request a
certificate from Borrower representing that all conditions precedent to the
advancement of credit contained herein are satisfied. In the event of such
request by Administrative Agent, each Lender may cease to make any further
advancements of credit until Administrative Agent has received such certificate.

 

  PAGE 39



--------------------------------------------------------------------------------

ARTICLE VII. NEGATIVE COVENANTS

Borrower covenants that until performance and indefeasible payment in full, in
cash, of all Obligations and termination of the Commitments, Borrower will not,
directly or indirectly:

7.1 LIENS

Create or suffer to exist, or permit any Material Subsidiary to create or suffer
to exist, any Lien upon or with respect to any of its properties, whether now
owned or hereafter acquired, or assign any right to receive income, except
Permitted Liens.

7.2 INDEBTEDNESS

Create or suffer to exist, or permit any Subsidiary to create or suffer to
exist, any Indebtedness, except (a) the Obligations; (b) Indebtedness of
Borrower, other than the Obligations, that does not exceed $75,000,000 in the
aggregate at any time outstanding; and (c) Indebtedness of the Subsidiaries that
does not exceed $100,000,000 in the aggregate at any time outstanding.

7.3 RESTRICTED PAYMENTS, REDEMPTIONS

At a time when a Default is continuing or would arise as a result thereof:
(a) declare or make, or permit any Subsidiary to declare or make, any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account or in respect of any of its Stock or Stock Equivalents,
except dividends paid to Borrower; or (b) purchase, redeem or otherwise acquire
for value any of Borrower’s Stock or Stock Equivalents.

7.4 FUNDAMENTAL CHANGES; DISPOSITIONS

(a) Merge or consolidate with, or permit any Subsidiary to merge or consolidate
with, any Person or acquire all or substantially all of the Stock or Stock
Equivalents of any Person; provided (i) any Subsidiary may merge with and
liquidate into, or have its equity otherwise acquired by, Borrower, (ii) any
Subsidiary may merge with and liquidate into, or have its equity otherwise
acquired by, a Subsidiary, provided that a Material Subsidiary may only merge
with and liquidate into, or have its equity otherwise acquired by, a Domestic
Subsidiary; (iii) Borrower or any Subsidiary may merge with any Person as part
of a Permitted Acquisition, provided Borrower and (iv) Borrower and any
Subsidiary may form one or more new Subsidiaries;

(b) Except as part of a Permitted Acquisition, acquire all or substantially all,
or permit any Subsidiary to acquire all or substantially all of (i) the assets
of any Person (other than a Subsidiary) or (ii) the assets constituting the
business of a division, branch or other unit operation of any Person (other than
a Subsidiary); or

 

  PAGE 40



--------------------------------------------------------------------------------

(c) Sell, convey, transfer, lease or otherwise dispose of, or permit any
Subsidiary to sell, convey, transfer, lease or otherwise dispose of, all or any
substantial portion (in Administrative Agent’s judgment) of its assets or any
interest therein to any Person, or permit or suffer any other Person to acquire
any interest in any of its assets, except (i) Permitted Liens, (ii) as otherwise
permitted under item (a) or (b) above, (iii) the sale or disposition of
inventory in the ordinary course of business and/or assets which have become
obsolete, unneeded or are replaced in the ordinary course of business, or
(iv) which could not reasonably be expected to have a Material Adverse Effect.

7.5 INVESTMENTS

Except as permitted by Section 7.3 or 7.4, make, incur, assume or suffer to
exist, or permit any Subsidiary to make, incur, assume or suffer to exist,
directly or indirectly, any loan or advance to any other Person or own, purchase
or otherwise acquire Stock, Stock Equivalents, other equity interests,
obligations or other securities of, or otherwise invest in, any other Person
(any such transaction being an “Investment”), except:

(a) Investments existing on the Closing Date and identified in Section 7.5 of
the Disclosure Schedule;

(b) incidental advances to employees in the ordinary course of business;

(c) Investments by Borrower or any Subsidiary in any Subsidiary consistent with
Borrower’s prior practices, provided that immediately before and after giving
effect thereto no Default is continuing;

(d) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers in settlement of
obligations of, or disputes with, such Persons arising in the ordinary course of
business;

(e) Permitted Acquisitions;

(f) Investments arising under Hedge Contracts permitted hereunder; and

(g) Investments in accordance with Borrower’s investment policies attached
hereto as Exhibit H, as such policies may be modified from time to time,
provided a copy of each such modification is promptly delivered to
Administrative Agent.

7.6 CHANGE IN NATURE OF BUSINESS

Directly or indirectly engage, or permit any Subsidiary to directly or
indirectly engage, in any business activity other than the type of business
activities in which Borrower is currently engaged, activities reasonably related
thereto.

 

  PAGE 41



--------------------------------------------------------------------------------

7.7 ERISA

At any time engage in a transaction that could be subject to Section 4069 or
4212(c) of ERISA, or permit any Plan to (a) engage in any non-exempt “prohibited
transaction” (as defined in Section 4975 of the Code); (b) fail to comply with
ERISA or any other applicable Laws; or (c) incur any material “accumulated
funding deficiency” (as defined in Section 302 of ERISA), that, with respect to
each event listed above, could be reasonably expected to have a Material Adverse
Effect.

7.8 MARGIN REGULATIONS

Use, or permit any Subsidiary to use, the proceeds of any Loan to purchase or
carry any margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System).

7.9 ENVIRONMENTAL

Permit any lessee or any other Person to dispose of any Contaminant by placing
it in or on the ground or waters of any property owned or leased by Borrower or
Subsidiary, except in material compliance with Environmental Law or the terms of
any Permit or other than those that in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

7.10 GUARANTIES

Guarantee or become liable in any way as surety, endorser (other than as
endorser of negotiable instruments for deposit or collection in the ordinary
course of business), accommodation endorser or otherwise for, nor pledge or
hypothecate any of its assets as security for, any liabilities or obligations of
any other Person, or permit any Subsidiary to do so, except:

(a) any of the foregoing required by this Agreement;

(b) Guaranties by Borrower of the Indebtedness of a Subsidiary incurred in the
ordinary course of business (including guarantees by Borrower of premises leases
by Columbia Sportswear USA Corporation);

(c) Guaranties in connection with Investments permitted by Section 7.5;

(d) Guaranties existing on the Closing Date that are described in the Disclosure
Schedule; and

(e) Guaranties by Subsidiaries of Indebtedness of Borrower or any other
Subsidiary.

 

  PAGE 42



--------------------------------------------------------------------------------

7.11 NO SPECULATIVE TRANSACTIONS

Engage in, or permit any Subsidiary to engage in, any Hedge Contract, except for
hedging purposes with respect to transactions engaged in by Borrower or any
Subsidiary in the ordinary course of business and not for speculative purposes.

7.12 CANCELLATION OF INDEBTEDNESS OWED TO IT

Cancel, or permit any Subsidiary to cancel, any claim or Indebtedness owed to
it, except in the ordinary course of business for legitimate business purposes
in the reasonable judgment of Borrower or the Subsidiary.

7.13 TRANSACTIONS REGARDING RELATED PARTIES

Enter, or permit any Subsidiary to enter, into any transaction or series of
transactions directly or indirectly with or for any Affiliate of Borrower except
(i) in the ordinary course of business on a basis no more favorable to such
Affiliate than would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate and in circumstances where doing so could not reasonably
be expected to have a Material Adverse Effect or (iii) as otherwise permitted by
Sections 7.3, 7.4, 7.5, 7.10 and 7.12.

7.14 OTHER RESTRICTIONS

Create or suffer to exist, or permit any Subsidiary to create or suffer to
exist, any restriction or limitation on (a) the ability of any Subsidiary to
make any dividend or other distribution to Borrower or (b) the ability of
Borrower or any Subsidiary to grant a Lien to Administrative Agent or Lenders to
secure all or any part of the Obligations, except: (i) restrictions and
limitations existing as of the Closing Date and disclosed in the Disclosure
Schedule, (ii) restrictions and limitations applicable to a Subsidiary existing
at the time such Subsidiary becomes a Subsidiary of the Borrower and not
incurred in contemplation thereof, as long as no such restriction or limitation
is made more restrictive after the date such Subsidiary becomes a Subsidiary of
the Borrower, (iii) restrictions and limitations imposed by any generally
applicable Governmental Rule, and (iv) other restrictions and limitations that
in the aggregate could not reasonably be expected to have a Material Adverse
Effect.

7.15 SUBSIDIARIES; ADDITIONAL GUARANTORS

Promptly notify the Administrative Agent after any Person becomes a Material
Subsidiary (each a “New Material Subsidiary”) as a result of a Permitted
Acquisition, a Fundamental Change Transaction, or a capital contribution, and in
such notice set forth the date such Person became a New Material Subsidiary and
the full name and jurisdiction of organization of such Person. Notify the
Administrative Agent within 45 days after the end of a fiscal quarter of the
Borrower if any Subsidiary becomes a Material Subsidiary as a result of an
increase in the ordinary course of business of such Subsidiary’s assets in
proportion to the consolidated assets of the Borrower. Promptly cause each New
Material Subsidiary to execute and deliver a Guaranty to Administrative Agent
and cease providing any support, financial or otherwise, to any New Material
Subsidiary that fails to execute and deliver a Guaranty to Administrative Agent
within ten Business Days after Borrower provides the notification required by
the preceding sentence.

 

  PAGE 43



--------------------------------------------------------------------------------

ARTICLE VIII. FINANCIAL COVENANTS

8.1 NET INCOME

As of the end of each fiscal quarter, Borrower’s consolidated net income for the
twelve months ending with such quarter shall be at least $1,000,000.

8.2 TANGIBLE NET WORTH

As of the end of each fiscal quarter, Borrower shall have a Tangible Net Worth
of not less than $903,200,000 plus (i) 35% of the sum of Borrower’s consolidated
net income for each fiscal quarter after December 31,2009 (exclusive of any
fiscal quarter in which Borrower’s consolidated net income is less than zero),
plus (ii) the amount of all equity raised by Borrower after December 31, 2009.

8.3 ADVANCE BASIS

As of the end of each fiscal quarter, (a) the total book value of the following
assets and liabilities, as reflected on the Borrower’s consolidated balance
sheet: (i) 70% of net accounts receivable, plus (ii) 50% of net inventory, plus
(iii) cash and cash equivalents less (iv) accounts payable, including import
trade payables, shall be greater than (b) the total of (i) all of Borrower’s
Indebtedness (exclusive of the Obligations) plus (ii) the Total Commitments.

ARTICLE IX. EVENTS OF DEFAULT

9.1 EVENTS OF DEFAULT

The occurrence of any of the following shall constitute an “Event of Default”
under this Agreement:

(a) Borrower shall fail to pay (i) any principal of any Loan or (ii) any other
Obligation (including payment of interest on any Loan) within 5 days after the
date payment is due;

(b) any financial statement or certificate furnished to Administrative Agent or
any Lender in connection with, or any representation or warranty made by
Borrower under any of the Loan Documents, shall prove to be false or misleading
in any material respect when furnished or made;

(c) Borrower shall fail to provide any certificate, report or other information
which it is required to provide pursuant to Section 6.3 or Section 6.8 on the
date specified in Section 6.3 or Section 6.8; provided that unless Borrower has
previously failed to provide

 

  PAGE 44



--------------------------------------------------------------------------------

any required certificate, report or other information by the required date on
one prior occasion within the preceding twelve months, such failure shall be
considered an Event of Default only if Borrower fails to provide such
certificate, report or other information within five Business Days of the
earlier of (i) the date a Responsible Officer has knowledge of the failure to so
provide such certificate, report or other information, or (ii) the date
Administrative Agent, at the request of a Lender, notifies Borrower of such
failure;

(d) any default by Borrower in the performance of or compliance with any
obligation, agreement or other provision contained in Sections 6.5(a), 6.10,
6.11, 6.15, 6.16, 6.18 or contained in Article VII or Article VIII;

(e) any default by Borrower in the performance of or compliance with any
obligation, agreement or other provision contained in any Loan Document (other
than those referred to in subsections (a) through (d) above) continues for 30
days after notice thereof has been given to Borrower by Administrative Agent;

(f) any default by Borrower in the payment or performance of any other
obligation, or the occurrence and continuation of any defined event of default,
under the terms of any contract or instrument (other than any of the Loan
Documents) evidencing Indebtedness (other than trade payables incurred in the
ordinary course of business) in excess of $10,000,000 to any Person where
(i) the event of default consists of the outstanding principal balance not being
paid at its scheduled maturity date, or (ii) the effect of such default or event
of default is to permit or cause the acceleration of such obligation or
Indebtedness;

(g) any judgment or order for the payment of money exceeding $10,000,000 (in
either circumstance to the extent not covered by independent third-party
insurance or indemnified against by an indemnitor that, in Administrative
Agent’s reasonable judgment, is financially able to satisfy its indemnification
obligation and with respect to which the insurer or indemnitor (as the case may
be) has been notified of the claim and does not dispute coverage or its
indemnification obligation) shall be rendered against one or more of Borrower
and Subsidiaries and either (i) a notice of levy and/or a writ of attachment or
execution, or other like process, is served on or against any of the assets of
Borrower and/or one or more Subsidiaries with respect to obligations in excess
of $10,000,000; or (ii) there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect;

(h) Borrower or Guarantor becomes insolvent, or suffers or consents to or
applies for the appointment of a receiver, trustee, custodian or liquidator of
itself or any material part of its property, or is generally unable to or
generally fails to pay its debts as they become due, or makes a general
assignment for the benefit of creditors; Borrower or Guarantor files a voluntary
petition in bankruptcy, or seeks to effect a plan or other arrangement for
relief from its debts under the Bankruptcy Code or under any state or other
Federal law granting relief to debtors, whether now or hereafter in effect; or
any involuntary petition or proceeding pursuant to the Bankruptcy Code or any
other applicable state or Federal law relating to bankruptcy, reorganization or
other relief for debtors is filed or commenced

 

  PAGE 45



--------------------------------------------------------------------------------

against Borrower or Guarantor and is not dismissed, stayed or vacated within 60
days thereafter or Borrower or Guarantor files an answer admitting the
jurisdiction of the court and the material allegations of any such involuntary
petition; Borrower or Guarantor is adjudicated a bankrupt, or an order for
relief is entered by any court of competent jurisdiction under the Bankruptcy
Code or any other applicable state or Federal law relating to bankruptcy,
reorganization or other relief for debtors; or Borrower or Guarantor takes any
corporate action authorizing, or in furtherance of, any of the foregoing;

(i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of
Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of $10,000,000, or (ii) Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $10,000,000;

(j) the dissolution or liquidation of Borrower or Guarantor, or Borrower or
Guarantor or either of their respective directors or stockholders shall take
action seeking to effect such dissolution or liquidation of Borrower or
Guarantor;

(k) any Change of Control; or

(l)(i) any Loan Document shall (except in accordance with its terms or for
reasons expressly permitted by this Agreement), in whole or in part, terminate,
cease to be effective or cease to be the legally valid, binding and enforceable
obligation of Borrower or Guarantor (whichever is party thereto); (ii) Borrower
or Guarantor shall, directly or indirectly, contest in any manner such
effectiveness, validity, binding nature or enforceability (except for the
reasons set forth in the foregoing clause (i)); or (iii) a Guarantor shall seek
to repudiate, terminate or otherwise void any of its obligations under any
Guaranty.

9.2 REMEDIES

(a) During the continuance of any Event of Default (other than an Event of
Default referred to in Section 9.1(h)), Administrative Agent may, with the
consent of the Required Lenders, or shall, upon instructions from the Required
Lenders, by notice to Borrower, (i) terminate the obligations of Lenders to
extend any further credit under any of the Loan Documents, (ii) declare all or
any part of the Obligations to be immediately due and payable without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by Borrower, and/or (iii) take such enforcement action
as is permitted under any Loan Document or otherwise under law. Upon the
occurrence or existence of any Event of Default described in Section 9.1(h),
immediately and without notice, (A) the obligations, if any, of Lenders to
extend any further credit under any of the Loan Documents shall automatically
cease and terminate, and (B) all indebtedness of Borrower under the Loan
Documents shall automatically become immediately due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by Borrower. Immediately after taking any action under
this Section, Administrative Agent shall notify each Lender of such action.

 

  PAGE 46



--------------------------------------------------------------------------------

(b) During the continuance of an Event of Default, Administrative Agent, in
addition to any other rights and remedies contained in the Loan Documents, shall
have all of the rights and remedies available to it under applicable law, all of
which rights and remedies shall be cumulative and nonexclusive to the extent
permitted by law.

ARTICLE X. ADMINISTRATIVE AGENT

10.1 APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT

Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

10.2 DELEGATION OF DUTIES

The Administrative Agent may execute any of its duties under this Agreement or
any other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

10.3 LIABILITY OF ADMINISTRATIVE AGENT

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein), or (b) be

 

  PAGE 47



--------------------------------------------------------------------------------

responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or for the value of or title to any collateral, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Loan Party or
any other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any affiliate thereof.

10.4 RELIANCE BY ADMINISTRATIVE AGENT

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
statement or other document believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to any Loan Party), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its reasonable satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders or all the Lenders, if required hereunder, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and participants. Where this Agreement expressly
permits or prohibits an action unless the Required Lenders otherwise determine,
the Administrative Agent shall, and in all other instances, the Administrative
Agent may, but shall not be required to, initiate any solicitation for the
consent or a vote of the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by the Administrative Agent to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to a Lender.

 

  PAGE 48



--------------------------------------------------------------------------------

10.5 NOTICE OF DEFAULT

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to such
Default as may be directed by the Required Lenders in accordance with Article
IX; provided, however, that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable or in the best interest of the
Lenders.

10.6 CREDIT DECISION; DISCLOSURE OF INFORMATION BY ADMINISTRATIVE AGENT

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and the Subsidiaries, the value of and
title to any collateral, and all applicable bank or other regulatory
Governmental Rules relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the
Borrower and the other Loan Parties hereunder. Each Lender also represents that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

10.7 INDEMNIFICATION OF ADMINISTRATIVE AGENT

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all

 

  PAGE 49



--------------------------------------------------------------------------------

Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section 10.7. Without limitation of the foregoing, each Lender shall reimburse
the Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including reasonable attorneys’ fees, whether incurred
at the trial or appellate level, in an arbitration or administrative proceeding,
in bankruptcy (including any adversary proceeding, contested matter or motion)
or otherwise) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent is not reimbursed for such expenses
by or on behalf of the Borrower. The undertaking in this Section 10.7 shall
survive termination of the Commitments, the payment of all Obligations hereunder
and the resignation or replacement of the Administrative Agent.

10.8 ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY

Wells Fargo and its affiliates may make loans to, issue letters of credit for
the account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Loan Parties and their respective affiliates as though
Wells Fargo were not the Administrative Agent hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Wells Fargo or its affiliates may receive information regarding any
Loan Party or its affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Wells Fargo shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” include Wells Fargo in its individual
capacity.

10.9 SUCCESSOR ADMINISTRATIVE AGENT

The Administrative Agent may resign as Administrative Agent upon thirty
(30) days’ notice to the Lenders and the Borrower; provided that any such
resignation by Wells Fargo shall also constitute its resignation as Swing Line
Lender. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor administrative agent
for the Lenders, which successor administrative agent shall be consented to by
the Borrower at all times other than following the exercise of remedies by the
Lenders during the existence of an Event of Default (which consent of the
Borrower shall not be unreasonably withheld or delayed). If no successor
administrative agent is appointed

 

  PAGE 50



--------------------------------------------------------------------------------

prior to the effective date of the resignation of the Administrative Agent, the
Administrative Agent may, after consulting with the Lenders and with the
Borrower’s express written consent, appoint a successor administrative agent
from among the Lenders. Upon the acceptance of its appointment as successor
administrative agent hereunder, the Person acting as such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and Swing Line Lender and the respective terms
“Administrative Agent” and “Swing Line Lender” means such successor
administrative agent and swing line lender and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated and the retiring Swing Line Lender’s rights, powers and duties as
such shall be terminated, without any other or further act or deed on the part
of such retiring Swing Line Lender or any other Lender. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article X and Sections 11.2 and 11.3 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor administrative agent
has accepted appointment as Administrative Agent by the date which is thirty
(30) days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.

10.10 GUARANTY MATTERS

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Guarantor from its obligations under any Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Guarantor from its obligations under any Guaranty pursuant to this
Section 10.10.

10.11 NO ARRANGER DUTIES

Anything herein to the contrary notwithstanding, the Arranger shall not have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents.

ARTICLE XI. MISCELLANEOUS

11.1 NOTICES

Except as specified otherwise herein, all notices, requests and demands which
any party is required or may desire to give to any other party under this
Agreement must be in writing. Each notice to be given to Administrative Agent or
any Lender shall be addressed to Administrative Agent and each Lender at its
address or fax number set forth as the “Address for Notices” for Administrative
Agent or such Lender in Schedule I hereto, or to such other address or fax
number as Administrative Agent or any Lender may designate for itself by

 

  PAGE 51



--------------------------------------------------------------------------------

notice to all other parties. Each notice to be given to Borrower shall be
addressed to Borrower at the following address or fax number:

 

To Borrower:    Columbia Sportswear Company    14375 NW Science Park Drive   
Portland, OR 97229    Attn: Chief Financial Officer    Fax: (503) 985-5858   
Email: tcusick@columbia.com With a copy to:    Columbia Sportswear Company   
14375 NW Science Park Drive    Portland, OR 97229    Attn: General Counsel   
Fax: (503) 985-5858    Email: pbragdon@columbia.com

or to such other address or fax number as Borrower may designate for itself by
notice to all other parties. Each such notice, request and demand shall be
deemed given or made as follows: (a) if sent by mail, upon delivery of
registered or certified mail, return receipt requested and postage prepaid;
(b) the next Business Day after such notice was delivered to a regularly
scheduled overnight delivery carrier, or (c) upon receipt with transmission
confirmed of notice given by email, fax, mailgram, telegram, telex, or personal
delivery.

11.2 COSTS, EXPENSES, ATTORNEYS’ FEES

Borrower shall pay immediately upon demand the full amount of all payments,
advances, charges, costs and expenses, including reasonable attorneys’ fees
(whether incurred at the trial or appellate level, in an arbitration or
administrative proceeding, in bankruptcy (including any adversary proceeding,
contested matter or motion) or otherwise), incurred by Administrative Agent
and/or any Lender in connection with (a) the negotiation and preparation of the
Loan Documents, (b) the enforcement, preservation or protection (or attempted
enforcement, preservation or protection) of Administrative Agent’s and/or any
Lender’s rights and/or the collection of any amounts which become due under any
of the Loan Documents, and (c) the prosecution or defense of any action in any
way related to any of the Loan Documents, including any action for declaratory
relief, and including any of the foregoing incurred in connection with any
bankruptcy proceeding relating to Borrower.

11.3 INDEMNIFICATION

(a) Borrower shall indemnify and hold harmless the Administrative Agent and each
Lender and their respective directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including reasonable
attorneys’ fees, whether incurred at the trial or appellate level, in an
arbitration or administrative proceeding, in bankruptcy

 

  PAGE 52



--------------------------------------------------------------------------------

(including any adversary proceeding, contested matter or motion) or otherwise)
of any kind or nature whatsoever that may at any time be imposed on, incurred by
or asserted against any such Indemnitee in any way relating to or arising out of
or in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Loan or the use
or proposed use of the proceeds therefrom, or (c) any actual or alleged presence
or release of any substance regulated by any Environmental Law on or from any
property currently or formerly owned or operated by any Loan Party, or any
Environmental Liabilities and Costs related in any way to any Loan Party, or
(d) any actual or overtly threatened claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements (including reasonable attorneys’ fees,
whether incurred at the trial or appellate level, in an arbitration or
administrative proceeding, in bankruptcy (including any adversary proceeding,
contested matter or motion) or otherwise) resulted from the gross negligence or
willful misconduct of such Indemnitee; and provided, further, that such
indemnity shall not include the fees and costs of a separate lead counsel law
firm and a local counsel law firm for any action brought in any state or federal
court within the State of Oregon. The agreements in this Section 11.3 shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Obligations. All amounts due under this Section 11.3
shall be payable within ten Business Days after demand therefor.

(b) Upon receiving knowledge of any suit, claim or demand asserted by a third
party that an Indemnitee believes is covered by this indemnity, the Indemnitee
shall give Borrower notice of the matter and an opportunity to defend it, at
Borrower’s sole cost and expense, with legal counsel reasonably satisfactory to
the Indemnitee. An Indemnitee may also require Borrower to defend the matter.
Any failure or delay of an Indemnitee to notify Borrower of any suit, claim or
demand shall not relieve Borrower of its obligations of this Section 11.3, but
shall reduce such obligations to the extent of any increase in those obligations
caused solely by an unreasonable failure or delay in providing such notice.

(c) Notwithstanding anything to the contrary in any Loan Document, solely for
purposes of this Section 11.3, any representation, warranty or covenant
contained in any Loan Document qualified by materiality or the occurrence of a
Material Adverse Effect shall not be so qualified.

 

  PAGE 53



--------------------------------------------------------------------------------

11.4 WAIVERS, AMENDMENTS

(a) Any term, covenant, agreement or condition of any Loan Document may be
amended or waived if such amendment or waiver is in writing and is signed by the
Required Lenders (or by Administrative Agent with written consent of the
Required Lenders), Borrower and any other party thereto; provided, however, that
any amendment, waiver or consent which affects the rights or duties of
Administrative Agent or Swing Line Lender must be in writing and be signed also
by the affected Administrative Agent or Swing Line Lender and provided further,
that no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.2) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent in
Section 5.2 or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments by any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) or any scheduled reduction of the Commitments hereunder or under
any other Loan Document without the written consent of each Lender entitled to
receive such payment or whose Commitments are to be reduced;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (A) of the final proviso to this Section 11.4) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender entitled to receive such amount; provided,
however, that only the consent of the Required Lenders shall be necessary to
(A) amend the definition of “Default Rate” or waive any obligation of any
Borrower to pay interest at the Default Rate or (B) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

(iv) change Section 2.7 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;

(v) change any provision of this Section 11.4 or the definition of “Required
Lenders” without the written consent of each Lender directly affected thereby;
or

(vi) amend any guaranty of the Obligations (or release any guarantor of its
obligations thereunder) without the written consent of each Lender directly
affected thereby.

provided, however, that notwithstanding anything to the contrary herein, (A) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender, (B) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersedes the consent provisions

 

  PAGE 54



--------------------------------------------------------------------------------

set forth herein and (C) the Required Lenders shall determine whether or not to
allow Borrower to use cash collateral in the context of a bankruptcy or
insolvency proceeding and such determination shall be binding on all of the
Lenders. Unless otherwise specified in such waiver or consent, a waiver or
consent given hereunder shall be effective only in the specific instance and for
the specific purpose for which given.

(b) No failure on the part of Administrative Agent or any Lender to exercise,
and no delay in exercising, any right, power, privilege or remedy under any Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power, privilege or remedy preclude any other or
further exercise thereof or the exercise of any other right, power, privilege or
remedy.

(c) This Agreement cannot be changed orally or by the conduct of the parties and
may be amended or modified only in writing signed by the party against whom
enforcement is sought.

11.5 SUCCESSORS AND ASSIGNS; LENDER ASSIGNMENT

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) below and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more Eligible Assignees (as
defined in subsection (h) below) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), Participations (as defined in
subsection (d) below) in Swing Loans) at the time owing to it); provided that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent shall not be less
than $5,000,000 in the case of any assignment of a Commitment unless
Administrative Agent and, so long as no Event of Default is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed), (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, and
(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and

 

  PAGE 55



--------------------------------------------------------------------------------

Assumption, together with a processing and recordation fee of $3,500. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) below, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.1, 3.4, 3.5, and 11.3 with respect
to facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a Participation (as
defined in subsection (d) below) in such rights and obligations in accordance
with subsection (d) below. The assignee shall, on or prior to the date on which
the assignment is made, deliver to the Borrower and to the Administrative Agent
the appropriate IRS form as prescribed by Section 3.1 of this Agreement. If an
Assignment of all or a portion of a Lender’s rights and obligations under this
Agreement would result (under the terms of Section 3.1) in any payment by the
Borrower of additional sums, notwithstanding Section 3.1 or any other provision
set forth in this Agreement, the Borrower shall not be obligated to pay such
additional sums.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, for purposes of determining each Lender’s share of the
Loans and the Commitments, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in Swing
Loans) owing to it) (a “Participation”); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and

 

  PAGE 56



--------------------------------------------------------------------------------

obligations under this Agreement, and (iv) the Participant shall have no rights
against the Borrower or any Subsidiaries or the Administrative Agent, and the
Borrower and the Administrative Agent need give notices to and deal only with
such Lender and shall have no obligation to any Participant. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification that would (i) postpone any date upon which any
payment of money is scheduled to be paid to such Participant, (ii) reduce the
principal, interest, fees or other amounts payable to such Participant,
(iii) release any Guarantor from any Guaranty, or (iv) release all or
substantially all of the collateral, if any, securing any of the Obligations.
Subject to subsection (e) below, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.1, 3.4 and 3.5 to the same extent as
if it were a Lender (provided it complies in fact with all the obligations of,
and requirements imposed on, Lenders thereunder to the same extent as were it a
Lender) and had acquired its interest by assignment pursuant to subsection (b)
above. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.6 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.7(c) as though it were a Lender.

(e) Notwithstanding any other provision set forth in this Agreement, a
Participant shall not be entitled to receive any greater payment under the
Agreement than the applicable Lender would have been entitled to receive with
respect to the Participation sold to such Participant.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations, to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g) If the consent of the Borrower to an assignment or to an Eligible Assignee
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment threshold specified in clause (i) of the proviso to the
first sentence of Section 11.5(b)), the Borrower shall be deemed to have given
its consent five (5) Business Days after the date notice thereof has been given
to Borrower by the assigning Lender (through the Administrative Agent) unless
such consent is expressly refused by the Borrower prior to the close of business
on such fifth Business Day.

(h) As used herein, the following terms have the following meanings:

“Eligible Assignee” means (a) a Lender; (b) an affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) that is a
financial institution approved by (i) the Administrative Agent, in the case of
any assignment of a Revolving Loan (ii) the Swing Line Lender and (iii) unless
(A) such Person is taking delivery of an assignment in connection with physical
settlement of a credit derivative transaction or (B) an

 

  PAGE 57



--------------------------------------------------------------------------------

Event of Default is continuing, the Borrower (each such approval referred to in
clauses (i) through (iii) not to be unreasonably withheld or delayed); provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s affiliates or Subsidiaries.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(i) Notwithstanding anything to the contrary contained herein, if at any time
Wells Fargo assigns all of its Commitment and Loans pursuant to subsection (b)
above, Wells Fargo may, upon five (5) Business Days’ notice to the Borrower
terminate the Swing Line. In the event of any such termination of the Swing
Line, the Borrower shall be entitled to appoint from among the Lenders a
successor Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the termination of the Swing
Line. If Wells Fargo terminates the Swing Line, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Loans made
by it and outstanding as of the effective date of such termination, including
the right to require the Lenders to make Base Rate Loans or fund participations
in outstanding Swing Loans pursuant to Section 2.2.

11.6 SETOFF

In addition to any rights and remedies of Lenders provided by law, each Lender
shall have the right, with the prior consent of Administrative Agent (which
consent will not be unreasonably withheld) but without prior notice to Borrower,
any such notice being expressly waived by Borrower to the extent permitted by
applicable law, during the continuance of an Event of Default to setoff and
apply against any indebtedness, whether matured or unmatured, of Borrower to
such Lender any amount owing from such Lender or any affiliate thereof to
Borrower at any time during the continuation of an Event of Default. This right
of setoff may be exercised by such Lender against Borrower or against any
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of Borrower or
against anyone else claiming through or against Borrower or such trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor, notwithstanding the
fact that such right of setoff shall not have been exercised by such Lender
prior to the occurrence of an Event of Default. Each Lender agrees promptly to
notify Borrower after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

  PAGE 58



--------------------------------------------------------------------------------

11.7 CUMULATIVE REMEDIES

The rights and remedies under the Loan Documents are cumulative and not
exclusive of any rights, powers, privileges and remedies that may otherwise be
available to Administrative Agent or any Lender.

11.8 ENTIRE AGREEMENT

The Loan Documents constitute the entire agreement among Borrower,
Administrative Agent and Lenders with respect to the Loans and supersede all
prior negotiations, communications, discussions, correspondence and agreements
concerning the subject matter hereof.

11.9 CONFIDENTIALITY

Lenders shall hold all non-public information (which has been identified as such
by Borrower) obtained pursuant to the requirements of this Agreement in
accordance with their customary procedures for handling confidential information
of this nature and in accordance with safe and sound banking practices and may
make disclosure to any of their examiners, affiliates, outside auditors, counsel
and other professional advisors in connection with this Agreement or as
reasonably required by any bona fide transferee, participant or assignee or as
required or requested by any Governmental Authority or pursuant to legal
process; provided, however, that (a) unless specifically prohibited by
applicable law or court order, each Lender shall notify Borrower of any request
by any Governmental Authority (other than any such request in connection with an
examination of the financial condition of such Lender by such Governmental
Authority) for disclosure of any such non-public information prior to disclosure
of such information, (b) prior to any such disclosure pursuant to this Section,
each Lender shall require any such bona fide transferee, participant and
assignee receiving a disclosure of non-public information to agree in writing
(i) to be bound by this Section and (ii) to require such Person to require any
other Person to whom such Person discloses such non-public information to be
similarly bound by this Section, and (c) except as may be required by an order
of a court of competent jurisdiction and to the extent set forth therein, no
Lender shall be obligated or required to return any materials furnished by
Borrower or Subsidiary.

11.10 TIME

Time is of the essence of each and every provision of this Agreement and each of
the other Loan Documents.

11.11 SEVERABILITY OF PROVISIONS

If any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or any remaining provisions of this Agreement.

 

  PAGE 59



--------------------------------------------------------------------------------

11.12 COUNTERPARTS

This Agreement may be executed in any number of identical counterparts, any set
of which signed by all the parties hereto shall be deemed to constitute a
complete, executed original for all purposes. Delivery of an executed signature
page of this Agreement by fax shall be effective as delivery of a manually
executed counterpart hereof.

11.13 PATRIOT ACT NOTICE

Administrative Agent and each Lender hereby notifies Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
Administrative Agent and each Lender to identify Borrower in accordance with the
Patriot Act.

11.14 GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of Oregon, without regard to the conflict of laws provisions thereof,
and any applicable laws of the United States.

11.15 SUBMISSION TO JURISDICTION

EACH OF BORROWER, ADMINISTRATIVE AGENT AND LENDERS HEREBY: (A) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF OREGON AND THE FEDERAL
COURTS OF THE UNITED STATES FOR THE DISTRICT OF OREGON FOR THE PURPOSE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS;
(B) AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN SUCH COURTS; (C) IRREVOCABLY WAIVES (TO THE FULL EXTENT
PERMITTED BY APPLICABLE LAW) ANY OBJECTION WHICH IT NOW OR HEREAFTER MAY HAVE TO
THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY OF THE
FOREGOING COURTS, AND ANY OBJECTION ON THE GROUND THAT ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM; AND
(D) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PERMITTED BY LAW; PROVIDED, HOWEVER, THAT NOTHING IN THIS
AGREEMENT SHALL BE DEEMED TO PRECLUDE ADMINISTRATIVE AGENT OR ANY LENDER FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO ENFORCE
A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF ADMINISTRATIVE AGENT OR LENDER.

 

  PAGE 60



--------------------------------------------------------------------------------

11.16 WAIVER OF JURY TRIAL

EACH OF BORROWER, ADMINISTRATIVE AGENT AND LENDERS, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION IN ANY WAY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER OF THE LOAN DOCUMENTS OR
ANY OF THE TRANSACTIONS OR EVENTS REFERENCED HEREIN OR THEREIN OR CONTEMPLATED
HEREBY OR THEREBY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND/OR ANY OTHER OF THE LOAN
DOCUMENTS. A COPY OF THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN
EVIDENCE OF THE WAIVER OF THE RIGHT TO TRIAL BY JURY AND THE CONSENT TO TRIAL BY
COURT.

11.17 OREGON STATUTORY NOTICE

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY LENDER OR
ADMINISTRATIVE AGENT CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT
FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S
RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY THE LENDER
TO BE ENFORCEABLE.

[SIGNATURES ON NEXT PAGE]

 

  PAGE 61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Credit Agreement has been duly executed as of the date
first written above.

 

BORROWER:     COLUMBIA SPORTSWEAR COMPANY     By:  

/s/ Thomas B. Cusick

    Title:  

Chief Financial Officer

ADMINISTRATIVE AGENT, SWING LINE LENDER, ARRANGER AND LENDER:     WELLS FARGO
BANK, NATIONAL ASSOCIATION     By:  

/s/ James L. Franzen

    Title:  

Vice President

LENDER:     BANK OF AMERICA, N.A.     By:  

Michael W. Snook

    Title:  

Senior Vice President

 

  PAGE 62



--------------------------------------------------------------------------------

SCHEDULE I

Revolving Loan Commitments Totaling $125,000,000:

Wells Fargo Bank, National Association - $85,000,000     (68.0%)

Bank of America, N.A. - $40,000,000     (32.0%)

Address for Notices for each Lender:

 

 

Wells Fargo Bank, National Association

MAC P6101-133

1300 S.W. Fifth Avenue

Portland, Oregon 97201

Attn: James L. Franzen, Vice President

Telephone: (503) 886-2288

Fax: (503) 886-3210

Email: franzej@wellsfargo.com

 

  

Bank of America, N.A.

121 S.W. Morrison, Suite 1700

Portland, Oregon 97204

Attn: Michael W. Snook,

Senior Vice President

Telephone: (503) 795-6426

Fax: (503) 795-6404

Email: michael.w.snook@baml.com

 

Applicable Lending Office for each Lender:

 

 

Wells Fargo Bank, National Association

MAC P6101-133

1300 S.W. Fifth Avenue

Portland, Oregon 97201

Attn: James L. Franzen, Vice President

 

  

Bank of America, N.A.

121 S.W. Morrison, Suite 1700

Portland, Oregon 97204

Attn: Michael W. Snook,

Senior Vice President

 

Administrative Agent’s Office:

Wells Fargo Bank, National Association

MAC P6101-133

1300 S.W. Fifth Avenue

Portland, Oregon 97201

Attn: James L. Franzen, Vice President

 

SCHEDULE I TO CREDIT AGREEMENT

   PAGE 1



--------------------------------------------------------------------------------

SCHEDULE II

Pricing Schedule

 

Pricing Level

 

LIBOR Margin

 

Base Rate Margin

 

Commitment Fee

Level I

  175   75   35

Level II

  150   50   30

Level III

  125   25   25

Level IV

  100   0   20

For purposes of this Pricing Schedule:

“Level I” applies on any day if, on such day, the applicable Funded Debt Ratio
is equal to or greater than 2.00:1.

“Level II” applies on any day if, on such day, the applicable Funded Debt Ratio
is equal to or greater than 1.50:1 and less than 2.00:1.

“Level III” applies on any day if, on such day, the applicable Funded Debt Ratio
is equal to or greater than 1.00:1 and less than 1.50:1.

“Level IV” applies on any day if, on such day, the applicable Funded Debt Ratio
is equal to or less than 1.00:1.

“Funded Debt Ratio” means, as of the end of a quarter, the ratio of
(A) Borrower’s consolidated obligations for borrowed money and obligations
evidenced by bonds, debentures, notes, bills or other similar instruments to
(B) EBITDA. The Funded Debt Ratio shall be calculated once every quarter based
on the financial information most recently reported by Borrower pursuant to
Section 6.3 of the Agreement; provided, however, that the Funded Debt Ratio
shall not be computed on the financial information most recently reported by
Borrower until the later of the first day of the month after receipt of such
information or five Business Days after the receipt thereof, and if the most
recent report required pursuant to Section 6.3 has not been delivered, or if
Administrative Agent reasonably objects to the accuracy of such report within
five Business Days after the receipt thereof, the next higher Level from the
Level then in effect shall apply until such time as the delinquent report is
delivered or Administrative Agent’s objections are resolved to Administrative
Agent’s reasonable satisfaction.

“EBITDA” means, as of the end of a quarter, Borrower’s consolidated net income
after taxes for the twelve months ending with such quarter plus (i) the sum of
the amounts for such twelve month period included in determining such net income
of (A) interest expense, (B) income tax expense, (C) depreciation expense,
(D) amortization expense, and (D) unusual non-cash charges, extraordinary
non-cash losses and other non-recurring non-cash charges; less (ii) the sum of
the amounts for such twelve month period included in determining such net income
of (A) gains on sales of assets (excluding sales of inventory in the ordinary
course of business), and (B) unusual non-cash gains, extraordinary non-cash
gains and other non-recurring non-cash gains.

 

SCHEDULE II TO CREDIT AGREEMENT

   PAGE 1



--------------------------------------------------------------------------------

EXHIBIT A

TO

CREDIT AGREEMENT

Master Promissory Note

 

$125,000,000   June 15, 2010

FOR VALUE RECEIVED, the undersigned, COLUMBIA SPORTSWEAR COMPANY, an Oregon
corporation (“Borrower”), hereby promises to pay to the order of Wells Fargo
Bank, National Association as Administrative Agent for the ratable benefit of
the Lenders on the Maturity Date, or at such earlier time as is provided in that
certain Credit Agreement among Borrower, Wells Fargo Bank, National Association
(as Administrative Agent) and the lenders named therein dated as of June 15,
2010, (as amended, modified or supplemented from time to time, the “Credit
Agreement”), the principal sum of One Hundred Twenty-Five Million Dollars
($125,000,000), or such lesser amount as shall equal the aggregate outstanding
principal balance of all Loans made by Lenders to Borrower pursuant to the
Credit Agreement.

This promissory note is the promissory note referred to in, and subject to the
terms of, the Credit Agreement. Capitalized terms used herein shall have the
respective meanings assigned to them in the Credit Agreement.

Borrower further promises to pay interest on the outstanding principal balance
hereof at the interest rates, and payable on the dates, set forth in the Credit
Agreement. All payments of principal and interest hereunder shall be made to
Administrative Agent in lawful money of the United States and in same day or
immediately available funds.

Administrative Agent is authorized but not required to record the date and
amount of each advance made hereunder, the date and amount of each payment of
principal and interest hereunder, and the resulting unpaid principal balance
hereof, in Administrative Agent’s internal records, and any such recordation
shall be prima facie evidence of the accuracy of the information so recorded;
provided however, that Administrative Agent’s failure to so record such amounts
shall not limit or otherwise affect Borrower’s obligations hereunder and under
the Credit Agreement to repay the principal hereof and interest hereon.

Borrower shall pay all costs of collection, including reasonable attorneys’ fees
(whether incurred at the trial or appellate level, in an arbitration or
administrative proceeding, in bankruptcy (including any adversary proceeding,
contested matter or motion) or

 

EXHIBIT A TO CREDIT AGREEMENT   PAGE 1



--------------------------------------------------------------------------------

otherwise). No delay or failure on the part of Administrative Agent or any
Lender to exercise any of its rights hereunder shall be deemed a waiver of such
rights or any other right of Administrative Agent or Lenders nor shall any
delay, omission or waiver on any one occasion be deemed a bar to or waiver of
such rights or any other right on any future occasion. Borrower and every
surety, indorser and guarantor of this Note waive presentment, demand, protest,
notice of intention to accelerate, notice of acceleration, notice of nonpayment
and all other notices of every kind (except as otherwise provided in the Credit
Agreement), and agree that its liability under this Note shall not be affected
by any renewal, postponement or extension in the time of payment hereof, by any
indulgence granted by any holder hereof with respect hereto, or by any release
or change in any security for the payment of this Note, and they hereby consent
to any and all renewals, extensions, indulgences, releases or changes,
regardless of the number of such renewals, extensions, indulgences, releases or
changes.

In the event of any conflict between the terms of this promissory note and the
terms of the Credit Agreement, the terms of the Credit Agreement shall control.

This promissory note shall be governed by and construed in accordance with the
laws of the State of Oregon.

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY LENDER OR
ADMINISTRATIVE AGENT CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT
FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S
RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY THE LENDER
TO BE ENFORCEABLE

 

COLUMBIA SPORTSWEAR COMPANY By:  

 

Title:  

 

 

EXHIBIT A TO CREDIT AGREEMENT   PAGE 2



--------------------------------------------------------------------------------

EXHIBIT B

TO

CREDIT AGREEMENT

Notice of Borrowing

[Insert Date]

Wells Fargo Bank, National Association

MAC P6101-133

1300 S.W. Fifth Avenue

Portland, Oregon 97201

Attn: James L. Franzen, Vice President

RE: Loan Request

Reference is made to that certain Credit Agreement among Columbia Sportswear
Company, an Oregon corporation (“Borrower”), Wells Fargo Bank, National
Association (as Administrative Agent) and the lenders named therein dated as of
June 15, 2010 (as amended, modified or supplemented from time to time, the
“Credit Agreement”). Capitalized terms used herein shall have the respective
meanings assigned to them in the Credit Agreement.

1. Pursuant to the Credit Agreement, Borrower, hereby requests a Loan or Loans
as follows:

 

  (a) Total principal amount: $        

 

  (b) The date of borrowing is to be:             , 201  .

 

  (c) Type(s) of Loan(s):

Base Rate Loan: $        

LIBOR Rate Loan(s):

 

Amount

    

Interest Period

$        

     one (1) month

$        

     two (2) months

$        

     three (3) months

$        

     six (6) months

$        

     Total LIBOR Rate Loans

2. After the requested borrowing, the outstanding principal balance of the
Loans, according to our records, will be: $        .

 

EXHIBIT B TO CREDIT AGREEMENT   PAGE 1



--------------------------------------------------------------------------------

3. Borrower hereby certifies to Administrative Agent and Lenders that, on the
date of this Notice of Borrowing and after giving effect to the requested
disbursement (including the use of the proceeds thereof):

(a) Borrower’s representations and warranties in the Loan Documents are correct
in all material respects on and as of the date hereof or, as to those
representations and warranties limited by their terms to a specified date, were
correct in all material respects on and as of such date, except that the
representations and warranties made under Section 4.5 of the Credit Agreement
shall be deemed to refer to the most recent financial statements furnished to
Administrative Agent under Section 6.3 thereof;

(b) no Default is continuing or would result from the requested Loans being
made; and

(c) no event or circumstance exists that could reasonably be expected to have a
Material Adverse Effect.

The person signing below on behalf of Borrower is an Authorized Representative
and has caused this Notice of Borrowing to be duly executed on behalf of
Borrower as of             , 201  .

 

COLUMBIA SPORTSWEAR COMPANY By:  

 

Title:  

 

 

EXHIBIT B TO CREDIT AGREEMENT   PAGE 2



--------------------------------------------------------------------------------

EXHIBIT C

TO

CREDIT AGREEMENT

Notice of Conversion or Continuation

Wells Fargo Bank, National Association

MAC P6101-133

1300 S.W. Fifth Avenue

Portland, Oregon 97201

Attn: James L. Franzen, Vice President

Reference is made to that certain Credit Agreement among Columbia Sportswear
Company, an Oregon corporation (“Borrower”), Wells Fargo Bank, National
Association (as Administrative Agent) and the lenders named therein dated as of
June 15, 2010, (as amended, modified or supplemented from time to time, the
“Credit Agreement”). Capitalized terms used herein shall have the respective
meanings assigned to them in the Credit Agreement.

1. Pursuant to Section 2.4(a) of the Credit Agreement, Borrower hereby requests
the continuation of outstanding LIBOR Loans and/or conversion of Base Rate Loans
to LIBOR Loans as follows:

(a) This Notice applies to the following $         of Loans:

[    ]      the continuation of all or part of the following outstanding LIBOR
Loans:

 

Amount

  

Interest Period Ending Date

$        

               , 201    

$        

               , 201    

$        

               , 201    

$        

               , 201    

$        

   Total LIBOR Rate Loans to be Continued

[    ]      the conversion of $         of its outstanding Base Rate Loans.

(b) The effective date of continuation and/or conversion is to be             ,
201    .

 

EXHIBIT C TO CREDIT AGREEMENT   PAGE 1



--------------------------------------------------------------------------------

(c) The aggregate amount of said outstanding LIBOR Loans that are Revolving
Loans to be continued as LIBOR Loans and/or Base Rate Loans that are to be
converted to LIBOR Loans, and each requested Interest Period, are:

 

Amount

    

Interest Period

$              one (1) month $              two (2) months $              three
(3) months $              six (6) months $              Total LIBOR Rate Loans

(d) The aggregate amount of said outstanding LIBOR Loans that are to be
continued as Base Rate Loans is $        .

2. Borrower hereby certifies to Administrative Agent and Lenders that, on the
date of this Notice of Conversion or Continuation, no Default is continuing.

The person signing below on behalf of Borrower is an Authorized Representative
and has caused this Notice of Conversion or Continuation to be duly executed on
behalf of Borrower as of             , 201    .

 

COLUMBIA SPORTSWEAR COMPANY By:  

 

Title:  

 

 

EXHIBIT C TO CREDIT AGREEMENT   PAGE 2



--------------------------------------------------------------------------------

EXHIBIT D

TO

CREDIT AGREEMENT

Notice of Authorized Representatives

Wells Fargo Bank, National Association

MAC P6101-133

1300 S.W. Fifth Avenue

Portland, Oregon 97201

Attn: James L. Franzen, Vice President

Reference is made to that certain Credit Agreement among Columbia Sportswear
Company, an Oregon corporation (“Borrower”), Wells Fargo Bank, National
Association (as the “Administrative Agent”) and the lenders named therein dated
as of June 15, 2010, (as amended, modified or supplemented from time to time,
the “Credit Agreement”).

Borrower hereby represents to Administrative Agent that the following persons
are the “Authorized Representatives,” as defined in the Credit Agreement, and
that the signatures opposite their names are their true signatures:

 

    

Name and Office

  

Signature

  Timothy P. Boyle, President and Chief Executive Officer   

 

  Thomas B. Cusick, Senior Vice-President, Chief Financial Officer and Treasurer
  

 

  John M. Bailey, Director of Finance.   

 

  Ronald J. Basile, [Controller]   

 

Administrative Agent is authorized to rely on this Notice of Authorized
Representatives until such time, if any, as Borrower has delivered to
Administrative Agent, and Administrative Agent has received, a duly executed
“Amendment to Notice of

 

EXHIBIT D TO CREDIT AGREEMENT   PAGE 1



--------------------------------------------------------------------------------

Authorized Representatives” modifying this Notice or a duly executed “Amended
and Restated Notice of Authorized Representatives” in substitution hereof.

IN WITNESS WHEREOF, Borrower hereby confirms that it has caused this Notice of
Authorized Representatives to be duly executed as of                 , 20    .

 

COLUMBIA SPORTSWEAR COMPANY

By:

 

 

Title:

 

 

 

EXHIBIT D TO CREDIT AGREEMENT   PAGE 2



--------------------------------------------------------------------------------

EXHIBIT E

TO

CREDIT AGREEMENT

Certificate of Responsible Officer

Wells Fargo Bank, National Association

MAC P6101-133

1300 S.W. Fifth Avenue

Portland, Oregon 97201

Attn: James L. Franzen, Vice President

and each Lender

This certificate is furnished pursuant to Section 6.3 of that certain Credit
Agreement among Columbia Sportswear Company, an Oregon corporation (“Borrower”),
Wells Fargo Bank, National Association (as Administrative Agent) and the lenders
named therein dated as of June 15, 2010 (as amended, modified or supplemented
from time to time, the “Credit Agreement”). Capitalized terms used herein shall
have the respective meanings assigned to them in the Credit Agreement.

The undersigned hereby certifies that:

(1) the financial statements of Borrower attached hereto for the [quarter]
[year] ending                     ,          were prepared in accordance with
GAAP and fairly present in all material respects Borrower’s balance sheet as of
the end of such [quarter] [year] and income and cash flow for such [quarter]
[year] and year-to-date (subject to normal year end adjustments and without
notes);

(2) to my actual knowledge, [no Default existed at any time during such
[quarter] [year]] [no Default existed at any time during such [quarter] [year]
except for the events described below and a detailed statement of the action
which Borrower [has taken] [proposes to take] with respect to each such event is
set forth the description of such event below]; and

(3) the calculation demonstrating Borrower’s compliance with the covenants set
forth in Article VIII is attached hereto.

Dated:             , 201    .

 

 

Name:

 

 

Title:

 

 

 

EXHIBIT E TO CREDIT AGREEMENT   PAGE 1



--------------------------------------------------------------------------------

EXHIBIT F

TO

CREDIT AGREEMENT

Assignment and Assumption Agreement

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (“Agreement”) is entered into as of
                    , between                          (“Assignor”) and
                                 (“Assignee”).

WHEREAS, Assignor is a Lender under that certain Credit Agreement among Columbia
Sportswear Company, an Oregon corporation (“Borrower”), Wells Fargo Bank,
National Association (as Administrative Agent) and the lenders named therein
dated as of June 15, 2010, (as amended, modified or supplemented from time to
time, the “Credit Agreement”). Capitalized terms used but not defined in this
Agreement shall have the meanings set forth in the Credit Agreement.

WHEREAS, it is the intention of Assignor and Assignee that (a) Assignor assign
to Assignee [all] [a portion] of Assignor’s rights and obligations under the
Credit Agreement, (b) Assignee assume all such assignment obligations of
Assignor, and (c) Assignor be released from such assigned obligations.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

1. Assignment. Effective on the Assignment Effective Date (as defined in
Section 3 hereof), Assignor, without recourse and without representation or
warranty (except as expressly provided in Section 6 hereof), hereby assigns to
Assignee the Assigned Rights and Obligations (as defined below).

[The “Assigned Rights and Obligations” means all of Assignor’s rights and
obligations under the Credit Agreement on the Assignment Effective Date.]

[The “Assigned Rights and Obligations” means: [a $         portion] [    %] of
Assignor’s share of the Loans and Total Commitments on the Assignment Effective
Date; and all of Assignor’s other rights and obligations under the Credit
Agreement that are attributable to such share.]

2. Assumption. Effective on the Assignment Effective Date, Assignee hereby
accepts the foregoing assignment of, and hereby assumes from Assignor all of,
the Assigned Rights and Obligations.

 

EXHIBIT F TO CREDIT AGREEMENT   PAGE 1



--------------------------------------------------------------------------------

3. Effectiveness. This Agreement shall become effective on such date as shall be
selected by Assignor (the “Assignment Effective Date”), which date shall be on
or as soon as practicable after the execution and delivery of counterparts of
this Agreement by Assignor, Assignee, Administrative Agent and Borrower.
Assignor shall promptly notify Assignee, Administrative Agent and Borrower in
writing of the Assignment Effective Date.

4. Payments on Assignment Effective Date. In consideration of the assignment by
Assignor to, and the assumption by Assignee of, the Assigned Rights and
Obligations, on the Assignment Effective Date: (a) Assignee shall pay to
Assignor the principal amount of all Loans made by Assignor pursuant to the
Credit Agreement that are attributable to the Assigned Rights and Obligations
and outstanding on the Assignment Effective Date; (b) each of Assignor and
Assignee shall pay to the other such amounts (if any) as are specified in any
written agreement or exchange of letters between them; and (c) Assignee shall
pay to Administrative Agent an assignment processing and recordation fee of
$        .

5. Allocation and Payment of Interest and Fees.

(a) Administrative Agent shall pay to Assignee all interest, commitment fees and
other amounts not constituting principal that are paid by or on behalf of
Borrower pursuant to the Loan Documents and are attributable to the Assigned
Rights and Obligations (“Borrower Amounts”) which accrue on and after the
Assignment Effective Date. If Assignor receives or collects any such Borrower
Amounts, Assignor shall promptly pay them to Assignee.

(b) Administrative Agent shall pay to Assignor all Borrower Amounts that accrue
before the Assignment Effective Date. If Assignee receives or collects any such
Borrower Amounts, Assignee shall promptly pay them to Assignor.

6. Representations and Warranties.

(a) Each of Assignor and Assignee represents and warrants to the other party as
follows:

(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to fulfill its obligations under, and to
consummate the transactions contemplated by, this Agreement;

(ii) the making and performance of this Agreement and all documents required to
be executed and delivered by it pursuant hereto do not and will not violate any
law or regulation applicable to it;

(iii) this Agreement has been duly executed and delivered by, and constitutes a
legal, valid and binding obligation of, it, enforceable in accordance with its
terms; and

 

EXHIBIT F TO CREDIT AGREEMENT   PAGE 2



--------------------------------------------------------------------------------

(iv) all approvals, authorizations or other actions by, or filings with, any
governmental authority necessary for the validity or enforceability of its
obligations under this Agreement have been made or obtained.

(b) Assignor represents and warrants to Assignee that Assignor owns the Assigned
Rights and Obligations, free and clear of all liens or other encumbrances.

(c) Assignee represents and warrants to Assignor as follows:

(i) Assignee has made and shall continue to make its own independent
investigation of the financial condition, affairs and creditworthiness of
Borrower in connection with Assignee’s assumption of the Assigned Rights and
Obligations; and

(ii) Assignee has received a copy of the Loan Documents and such other
documents, financial statements and information as Assignee deems appropriate to
make its own credit analysis and decision to enter into this Agreement.

7. No Assignor Responsibility. Assignor makes no representation or warranty and
assumes no responsibility to Assignee for:

(a) the execution by any party other than Assignor, or the effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency of the Loan
Documents;

(b) any representations, warranties, recitals or statements made in the Loan
Documents or in any financial statement or other statement, instrument, report,
certificate or any other document made or furnished or made available by or on
behalf of Borrower to Assignor or Assignee in connection with the Loan Documents
and the transactions contemplated thereby;

(c) the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Loan Documents or the existence
or possible existence of any default or event of default under the Loan
Documents; or

(d) the accuracy or completeness of any information provided to Assignee,
whether by Assignor or by or on behalf of Borrower.

Assignor shall have no initial or continuing duty or responsibility to make any
investigation of the financial condition, affairs or creditworthiness of
Borrower in connection with the assignment of the Assigned Rights and
Obligations hereunder, or to provide Assignee with any credit or other
information with respect thereto, whether coming into Assignor’s possession
before the date hereof or at any time or times thereafter.

 

EXHIBIT F TO CREDIT AGREEMENT   PAGE 3



--------------------------------------------------------------------------------

8. Assignee Bound By Credit Agreement. Effective on the Assignment Effective
Date, Assignee: (a) shall be deemed to be a party to and “Lender” under the
Credit Agreement; (b) agrees to be bound by the Credit Agreement to the same
extent as it would have been if it had been an original Lender party thereto;
and (c) agrees to perform in accordance with their respective terms all
obligations which are required under the Loan Documents to be performed by it as
a Lender. Assignee appoints and authorizes Administrative Agent to take such
actions as Administrative Agent on Assignee’s behalf and to exercise such powers
under the Loan Documents as are delegated to Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto.

9. Assignor Released From Credit Agreement. Effective on the Assignment
Effective Date, Assignor shall be released from the Assigned Rights and
Obligations; provided, however, that Assignor shall retain all of its rights to
indemnification under the Loan Documents for any events, acts or omissions
occurring before the Assignment Effective Date.

[10. Foreign Withholding.

(a) Assignee represents and warrants to Administrative Agent, Borrower and
Assignor that, under applicable law and treaties, Assignee is entitled to
receive all payments under the Loan Documents and this Agreement payable to it,
without deduction or withholding of any taxes imposed by the United States or
any political subdivision thereof.

(b) On or before the Assignment Effective Date, Assignee shall deliver to each
of Borrower and Administrative Agent two executed copies of valid and properly
completed: (i) United States Internal Revenue Service Form 1001 or 4224
certifying that Assignee is entitled to receive payments under the Credit
Agreement and the Loan Documents payable to it, without deduction or withholding
of any United States federal income taxes; or (ii) Internal Revenue Service Form
W-8 or W-9 establishing an exemption from United States backup withholding tax.
If any such form is found to be incomplete or incorrect, or must be replaced (on
the same or a successor form) in order to maintain its effectiveness, Assignee
shall execute and deliver to each of Borrower and Administrative Agent two
executed copies of a valid, complete and correct replacement form.]

[11.] General.

(a) This Agreement constitutes the entire understanding of the parties with
respect to the subject matter hereof and supersedes all prior and current
understandings and agreements, whether written or oral (other than with respect
to any fees payable as provided in Section 4 hereof).

(b) No term or provision of this Agreement may be amended, waived or terminated
orally, but only by an instrument signed by the parties hereto.

(c) This Agreement may be executed in one or more counterparts. Each set of
executed counterparts shall be an original. Executed counterparts may be
delivered by facsimile transmission.

 

EXHIBIT F TO CREDIT AGREEMENT   PAGE 4



--------------------------------------------------------------------------------

(d) Assignor may at any time and from time to time grant to others pursuant to
the Loan Documents assignments of or participations in all or part of Assignor’s
share of the Loans and Total Commitments, but not with respect to the Assigned
Rights and Obligations.

(e) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Neither Assignor nor
Assignee may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the other. The preceding sentence
shall not limit the right of Assignee to grant to others assignments of or
participations in all or part of the Assigned Rights and Obligations to the
extent permitted by the terms of the Loan Documents.

(f) All payments to Assignor or Assignee hereunder shall, unless otherwise
specified by the party entitled thereto, be made in United States Dollars, in
immediately available funds, and to the address or account specified on the
signature pages of this Agreement. The address of Assignee for notice purposes
under the Credit Agreement shall be as specified on the signature pages of this
Agreement.

(g) If any provision of this Agreement is held invalid, illegal or
unenforceable, the remaining provisions hereof will not be affected or impaired
in any way.

(h) Each party shall bear its own expenses in connection with the preparation
and execution of this Agreement.

(i) This Agreement shall be governed by and construed in accordance with the
laws of the State of Oregon.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ASSIGNOR:

 

By:  

 

Name:  

 

Title:  

 

 

EXHIBIT F TO CREDIT AGREEMENT   PAGE 5



--------------------------------------------------------------------------------

Assignor’s Notice Instructions:

 

 

 

Attn:  

 

Ref:  

 

Telephone: (    )                     

Facsimile: (    )                     

Assignor’s Payment Instructions:

 

 

 

ABA No.  

 

Account No.  

 

Attn:  

 

Ref:  

 

ASSIGNEE:

 

By:  

 

Name:  

 

Title:  

 

Assignee’s Notice Instructions:

 

 

 

Attn:  

 

Ref:  

 

Telephone: (    )                      Facsimile: (    )                     

 

EXHIBIT F TO CREDIT AGREEMENT   PAGE 6



--------------------------------------------------------------------------------

Assignee’s Payment Instructions:

 

 

 

ABA No.  

 

Account No.  

 

Attn:  

 

Ref:  

 

ACKNOWLEDGED AND AGREED: ADMINISTRATIVE AGENT:

 

By:  

 

Name:  

 

Title:  

 

COLUMBIA SPORTSWEAR COMPANY By:  

 

Name:  

 

Title:  

 

 

EXHIBIT F TO CREDIT AGREEMENT   PAGE 7



--------------------------------------------------------------------------------

EXHIBIT G

TO

CREDIT AGREEMENT

Form of Guaranty Agreement

CONTINUING GUARANTY

THIS CONTINUING GUARANTY (“Guaranty”) is entered into as of              20    ,
by                              (“Guarantor”), in favor of Administrative Agent
and the Lenders.

RECITALS

A. Columbia Sportswear Company, an Oregon corporation (“Borrower”), has entered
into that certain Credit Agreement dated as of June 15, 2010 with the
Administrative Agent and the Lenders (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

B. Borrower, directly or indirectly, owns all or substantially all of
Guarantor’s Stock and Stock Equivalents.

C. Guarantor, as a subsidiary of Borrower, may desire to receive the benefit of
working capital advances, research and development support, sales support and
other services customarily provided to a subsidiary by its parent corporation
(such advances and services hereinafter referred to as “Parent Support Funding
and Services”). Pursuant to the terms of the Credit Agreement, Borrower is
prohibited from providing Parent Support and Funding Services to Guarantor until
Guarantor first executes and delivers this Guaranty to Administrative Agent.

NOW, THEREFORE, Guarantor hereby agrees as follows:

1. Definitions; Interpretation. All capitalized terms used in this Guaranty and
not otherwise defined herein have the meanings specified in the Credit
Agreement. The rules of construction and interpretation specified in Sections
1.3 and 1.4 of the Credit Agreement also apply to this Guaranty and are
incorporated herein by this reference.

2. Guaranty. Guarantor hereby unconditionally and irrevocably guarantees the
full and prompt payment when due, whether at stated maturity, by acceleration or
otherwise, of all Obligations, whether now existing or hereafter arising.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Guarantor’s obligations under this Guaranty shall not
exceed an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under the Bankruptcy Code or other
applicable debtor relief laws.

 

EXHIBIT G TO CREDIT AGREEMENT   PAGE 1



--------------------------------------------------------------------------------

3. Obligations Unconditional. This Guaranty is an absolute guaranty of payment
and not a guaranty of collection. Guarantor’s obligations are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or other documents relating to the
Obligations, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 3 that the Guarantor’s
obligations shall be absolute and unconditional under all circumstances. Without
limiting the generality of the foregoing, it is agreed that, to the fullest
extent permitted by Governmental Rule, the occurrence of any one or more of the
following shall not alter or impair Guarantor’s liability hereunder, which shall
remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to Guarantor, the time for
any performance of or compliance with any of the Obligations shall be extended,
or such performance or compliance shall be waived;

(b) any act mentioned in any provision of any Loan Document or other document
relating to the Obligations shall be done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent, Lenders or
any other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of Guarantor) or
shall be subordinated to the claims of any Person (including, without
limitation, any creditor of Guarantor).

4. Exhaustion of Other Remedies Not Required. The obligations of Guarantor
hereunder are those of a primary obligor, and not merely as surety, and are
independent of the Obligations. Guarantor waives diligence by Administrative
Agent or any Lender and action on delinquency in respect of the Obligations or
any part thereof, including any provisions of Governmental Rule requiring
Administrative Agent or any Lender to exhaust any right or remedy or to take any
action against Borrower, any other guarantor or any other Person or property
before enforcing this Guaranty against Guarantor.

 

EXHIBIT G TO CREDIT AGREEMENT   PAGE 2



--------------------------------------------------------------------------------

5. Solvency. Guarantor represents and warrants that it is Solvent on the date
hereof. As used in this Guaranty, “Solvent” means, with respect to any Person on
any date of determination, that on such date (a) the fair value of the property
of such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

6. No Setoff or Deductions. All payments by Guarantor hereunder shall be paid in
full, without setoff or counterclaim or any deduction or withholding whatsoever,
including for all present and future taxes

7. Representations and Warranties. Guarantor makes the following representations
and warranties to the Administrative Agent and the Lenders:

(a) It is an entity duly formed and validly existing in good standing (to the
extent such concept is applicable) under the laws of the jurisdiction of its
formation, is duly qualified to do business and is in good standing as a foreign
entity in each jurisdiction where the nature of its business requires such
qualification, and has full power and authority and holds all Permits and other
approvals to enter into and perform the Obligations and to own and hold under
lease its property and to conduct its business substantially as currently
conducted by it, except where the failure to have so qualified or have such
power and authority or to hold such Permits and other approvals could not
reasonably be expected to have a Material Adverse Effect.

(b) Its execution, delivery and performance of this Guaranty are within its
powers, have been duly authorized by all necessary entity action, and do not
(a) contravene its Organization Documents; (b) contravene any contractual
restriction or Governmental Rule binding on or affecting it, except where such
contravention could not reasonably be expected to have a Material Adverse
Effect; or (c) result in, or require the creation or imposition of, any Lien on
its property, except Liens for the benefit of the Administrative Agent and the
Lenders.

(c) No consent, authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or other Person is required for the
due execution, delivery or performance by it of this Guaranty;

 

EXHIBIT G TO CREDIT AGREEMENT   PAGE 3



--------------------------------------------------------------------------------

(d) This Guaranty constitutes the legal, valid and binding obligations of
Guarantor enforceable in accordance with its terms.

(e) By virtue of Guarantor’s relationship with Borrower, the execution, delivery
and performance of this Guaranty is reasonably expected to be for Guarantor’s
direct and indirect benefit and Guarantor has received adequate consideration
for this Guaranty.

(f) There is no pending or, to the knowledge of Guarantor, threatened
litigation, action, proceeding, or labor controversy affecting Guarantor, or any
of its properties, businesses, assets or revenues, which could reasonably be
expected to have a Material Adverse Effect.

8. Waiver of Notices. Guarantor waives notice of the acceptance of this Guaranty
and of the extension or continuation of the Obligations or any part thereof.
Guarantor further waives presentment, protest, notice, dishonor or default,
demand for payment and any other notices to which Guarantor might otherwise be
entitled.

9. Subrogation. Guarantor shall not exercise any right of subrogation,
contribution or similar rights with respect to any payments it makes under this
Guaranty until all of the Obligations and any amounts payable under this
Guaranty are indefeasibly paid and performed in full (other than contingent
indemnification obligations) and the Commitments have been terminated. If any
amount is paid to Guarantor in violation of the foregoing limitation, then such
amount shall be held in trust for the benefit of Administrative Agent and the
Lenders and shall forthwith be paid to Administrative Agent for application
against the Obligations, whether matured or unmatured.

10. Reinstatement. Notwithstanding anything in this Guaranty to the contrary,
this Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any portion of the Obligations is revoked,
terminated, rescinded or reduced or must otherwise be restored or returned upon
the insolvency, bankruptcy or reorganization of Borrower, any guarantor
(including Guarantor) or any other Person, or otherwise, as if such payment had
not been made and whether or not Administrative Agent or any Lender is in
possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.

11. Subordination. Guarantor hereby subordinates the payment of all obligations
and indebtedness of Borrower owing to Guarantor, whether now existing or
hereafter arising, including any obligation of Borrower to Guarantor as subrogee
of any Lender or resulting from Guarantor’s performance under this Guaranty, to
the indefeasible payment in full of the Obligations (other than contingent
indemnification obligations). If Administrative Agent so requests at any time
after the occurrence and during the continuation of an Event of Default, any
such obligation or indebtedness of Borrower to Guarantor shall be enforced and
performance received by Guarantor as trustee for the Lenders and the proceeds
thereof shall be paid over to Administrative Agent on account of the
Obligations, but without reducing or affecting in any manner the liability of
Guarantor under this Guaranty.

 

EXHIBIT G TO CREDIT AGREEMENT   PAGE 4



--------------------------------------------------------------------------------

12. Information. Guarantor shall promptly furnish to Administrative Agent all
financial or other information regarding Guarantor or its property as
Administrative Agent may reasonably request in writing.

13. Stay of Acceleration. If acceleration of the time for payment of any of the
Obligations is stayed, upon the insolvency, bankruptcy or reorganization of
Borrower or any other Person, or otherwise, all such amounts shall nonetheless
be payable by Guarantor immediately upon demand by Administrative Agent.

14. Expenses. Guarantor shall pay immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys’
fees (whether incurred at the trial or appellate level, in an arbitration or
administrative proceeding, in bankruptcy (including any adversary proceeding,
contested matter or motion) or otherwise), incurred by Administrative Agent
and/or any Lender in connection with (a) the enforcement, preservation or
protection (or attempted enforcement, preservation or protection) of
Administrative Agent’s and/or any Lender’s rights under this Guaranty and/or the
collection of any amounts that become due hereunder and (b) the prosecution or
defense of any action in any way related to this Guaranty, including any action
for declaratory relief, and including any of the foregoing incurred in
connection with any bankruptcy proceeding relating to Borrower or Guarantor. The
obligations of Guarantor under the preceding sentence shall survive termination
of this Guaranty.

15. Counterparts. This Guaranty may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

16. Integration. This Guaranty, together with the other Loan Documents to which
Guarantor is a party, comprises the complete and integrated agreement of the
parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter. Guarantor acknowledges that
this Guaranty and the other Loan Documents may contain covenants and other terms
and provisions variously stated regarding the same or similar matters, and
agrees that all such covenants, terms and provisions are cumulative and all
shall be performed and satisfied in accordance with their respective terms.
There are no unwritten oral agreements between Guarantor, on the one hand, and
Administrative Agent or any Lender, on the other.

17. Amendments. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by party
against whom enforcement is sought. Without limiting the generality of the
foregoing, the making of a Loan or issuance of any other credit under the Credit
Agreement shall not be construed as a waiver of any Default.

 

EXHIBIT G TO CREDIT AGREEMENT   PAGE 5



--------------------------------------------------------------------------------

18. Notices. All notices and other communications provided for hereunder shall
be in writing (including by facsimile transmission). All such written notices
shall be mailed, faxed or delivered, to the following applicable address or
facsimile number:

 

Administrative Agent or any Lender:     

to Administrative Agent at the address set forth

in Schedule 1 to the Credit Agreement

Guarantor:      [NAME OF GUARANTOR]     

[ADDRESS

[ADDRESS]

     [CITY, STATE ZIP CODE]      Attention: Chief Financial Officer      Fax:
(    )     -              Email:                 @                
With a copy to:      Columbia Sportswear Company      14375 NW Science Park
Drive      Portland, OR 97229      Attention: General Counsel      Fax: (503)
985-5858      Email:                 @                

or, with respect to Guarantor, to such other address or fax number as Guarantor
may designate for itself by notice to the Administrative Agent. Each such notice
or other communication demand shall be deemed given or made pursuant to the
terms of the Credit Agreement.

19. No Waiver; Enforceability. No failure by Administrative Agent or any Lender
to exercise, and no delay in exercising, any right, remedy or power hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy or power hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.

20. Assignment. This Guaranty shall (a) bind Guarantor and its successors and
assigns, provided that Guarantor may not assign its rights or obligations under
this Guaranty without the prior written consent of Administrative Agent (and any
attempted assignment without such consent shall be void) and (b) inure to the
benefit of Administrative Agent and each Lender and their respective successors
and assigns. Administrative Agent and each Lender may, without notice to
Guarantor and without affecting Guarantor’s obligations hereunder, assign or
sell participations in the Obligations and this Guaranty in the manner provided
in the Credit Agreement. Administrative Agent and each Lender may disclose to
any prospective purchaser and any purchaser of all or part of the Obligations
any and all information in Administrative Agent’s or such Lender’s possession
concerning Guarantor, this Guaranty and any security for this Guaranty.

 

EXHIBIT G TO CREDIT AGREEMENT   PAGE 6



--------------------------------------------------------------------------------

21. Condition of Borrower. Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from Borrower such
information concerning Borrower’s financial condition, business and operations
as Guarantor requires, and that Administrative Agent and Lenders have no duty,
and Guarantor is not relying on Administrative Agent or Lenders at any time, to
disclose to Guarantor any information relating to Borrower’s business,
operations or financial condition.

22. Governing Law. This Guaranty shall be governed by and construed in
accordance with the laws of the State of Oregon, without regard to the conflict
of laws provisions thereof, and any applicable laws of the United States.

23. Submission to Jurisdiction. GUARANTOR HEREBY: (A) SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF OREGON AND THE FEDERAL COURTS OF THE
UNITED STATES FOR THE DISTRICT OF OREGON FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OF THE LOAN
DOCUMENTS; (B) AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COURTS; (C) IRREVOCABLY WAIVES
(TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW) ANY OBJECTION WHICH IT NOW OR
HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING
BROUGHT IN ANY OF THE FOREGOING COURTS, AND ANY OBJECTION ON THE GROUND THAT ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM; AND (D) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PERMITTED BY LAW; PROVIDED, HOWEVER, THAT
NOTHING IN THIS GUARANTY SHALL BE DEEMED TO PRECLUDE ADMINISTRATIVE AGENT OR ANY
LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF ADMINISTRATIVE AGENT OR
LENDER.

24. Waiver of Jury Trial. GUARANTOR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION IN ANY WAY ARISING OUT OF
OR RELATING TO THIS GUARANTY, ANY LOAN DOCUMENT OR ANY OF THE TRANSACTIONS OR
EVENTS REFERENCED HEREIN OR THEREIN OR CONTEMPLATED HEREBY OR THEREBY, WHETHER
WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS GUARANTY AND/OR ANY LOAN DOCUMENT. A COPY OF THIS SECTION MAY BE FILED WITH
ANY COURT AS WRITTEN EVIDENCE OF THE WAIVER OF THE RIGHT TO TRIAL BY JURY AND
THE CONSENT TO TRIAL BY COURT.

 

EXHIBIT G TO CREDIT AGREEMENT   PAGE 7



--------------------------------------------------------------------------------

25. USA PATRIOT Act Notice. Administrative Agent hereby notifies Guarantor that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the Patriot Act), it is required to obtain,
verify and record information that identifies Guarantor, which information
includes Guarantor’s name and address and other information that will allow
Administrative Agent to identify Guarantor in accordance with the Patriot Act.
Guarantor shall, promptly following a request by Administrative Agent, provide
all documentation and other information that Administrative Agent requests in
order to comply with its ongoing obligations under applicable know your customer
and anti-money laundering rules and regulations, including the Patriot Act.

IN WITNESS WHEREOF, Guarantor has executed this Guaranty by its duly authorized
officer as of the day and year first above written.

 

 

By:  

 

Title:  

 

 

EXHIBIT G TO CREDIT AGREEMENT   PAGE 8